Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 1 of 71




                    EXHIBIT 5
Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 2 of 71
         Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 3 of 71


 EMPLOYERS MUTUAL CASUALTY COMPANY

                  G E O R G I A         P O L I C Y   C H A N G E S

                                                  *------------------------*
 POLICY PERIOD:     FROM     01/18/20     TO   01/26/21
                                                  *      POLICY NUMBER     *
                                                  * 5 D 4 - 2 3 - 7 2---21 *
                                                  *------------------------*
      N A M E D   I N S U R E D :              P R O D U C E R :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 TIGER CREEK DEVELOPMENT, INC             SUTTER, MCLELLAN & GILBREATH
 2301 AIRPORT THRUWAY STE F6              1424 N BROWN RD STE 300
 COLUMBUS GA 31904-3521                   SUITE 300
                                          LAWRENCEVILLE GA 30043-8107


                                            AGENT: AS 6258
     DIRECT BILL                            AGENT PHONE: (770)246-8300
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

    T H I S     E N D O R S E M E N T          C H A N G E S   T H E    P O L I C Y.
                P L E A S E   R E A D          I T   C A R E F U L L Y.

  -------------------------------------------------------------------------

              *---------------------------------------------------*
              *     ENDORSEMENT EFFECTIVE DATE: 01/18/21          *
              *---------------------------------------------------*

        IN CONSIDERATION OF THE PREMIUM CHARGED THE
        FOLLOWING ITEM(S):

 ( )INSURED'S NAME                         ( )INSURED'S MAILING ADDRESS
 ( )POLICY NUMBER                          ( )COMPANY
 ( )EFFECTIVE/EXPIRATION DATE              ( )INSUREDS LEGAL STATUS/BUSINESS
                                              OF INSURED
  ( )PAYMENT PLAN                          ( )COVERAGE FORMS AND ENDORSEMENTS
  ( )ADDITIONAL INTERESTED PARTIES         ( )DEDUCTIBLES
  ( )LIMITS/EXPOSURES                      ( )CLASSIFICATION/CLASS CODES
  ( )COVERED PROPERTY/LOCATION DESCRIPTION ( )UNDERLYING INSURANCE
-------------------------------------------------------------------------------
         IS CHANGED TO READ:

                (SEE PAGE TWO FOR ENDORSEMENT DESCRIPTION)




                           --------------------------------------
                            ADDITIONAL PREMIUM:   $
                           --------------------------------------




 PLACE OF ISSUE: BIRMINGHAM, AL
 DATE OF ISSUE: 01/26/21                  COUNTERSIGNED BY:                (CONTINUED)
 FORM: IL1209A (ED.07-18)                            400      KR         5D42372 2106
       Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 4 of 71

PAGE 2
EMPLOYERS MUTUAL CASUALTY COMPANY                    POLICY NO: 5D4-23-72---21
TIGER CREEK DEVELOPMENT, INC          EFF DATE: 01/18/20    EXP DATE: 01/26/21

              G E O R G I A   P O L I C Y C H A N G E S
                          C O N T I N U E D
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

IN CONSIDERATION OF THE PREMIUM CHARGED THE FOLLOWING CHANGES ARE
APPLICABLE TO THIS POLICY: SEE ATTACHED SCHEDULE
EXTENDED EXPIRATION DATE




REMOVAL PERMIT

IF THIS POLICY INCLUDES THE COMMERCIAL PROPERTY COVERAGE PART, THE
FOLLOWING APPLIES WITH RESPECT TO THAT COVERAGE PART:

IF COVERED PROPERTY IS REMOVED TO A NEW LOCATION THAT IS DESCRIBED ON THIS
POLICY CHANGE, YOU MAY EXTEND THIS INSURANCE TO INCLUDE THAT COVERED
PROPERTY AT EACH LOCATION DURING THE REMOVAL. COVERAGE AT EACH LOCATION
WILL APPLY IN THE PROPORTION THAT THE VALUE AT EACH LOCATION BEARS TO THE
VALUE OF ALL COVERED PROPERTY BEING REMOVED. THIS PERMIT APPLIES UP TO 10
DAYS AFTER THE EFFECTIVE DATE OF THIS POLICY CHANGE; AFTER THAT, THIS
INSURANCE DOES NOT APPLY AT THE PREVIOUS LOCATION.




PLACE OF ISSUE: BIRMINGHAM, AL
DATE OF ISSUE: 01/26/21          COUNTERSIGNED BY:
FORM: IL1209A (ED.07-18)                    400      KR          5D42372   2106
       Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 5 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY

                         C H A N G E        E N D O R S E M E N T

                                                 *------------------------*
POLICY PERIOD:    FROM     01/18/20    TO     01/18/21
                                                 *      POLICY NUMBER     *
                                                 * 5 D 4 - 2 3 - 7 2---21 *
                                                 *------------------------*
     N A M E D   I N S U R E D :              P R O D U C E R :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
TIGER CREEK DEVELOPMENT, INC             SUTTER, MCLELLAN & GILBREATH
2301 AIRPORT THRUWAY STE F6              1424 N BROWN RD STE 300
COLUMBUS GA 31904-3521                   SUITE 300
                                         LAWRENCEVILLE GA 30043-8107


                                           AGENT: AS 6258
    DIRECT BILL                            AGENT PHONE: (770)246-8300
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

   T H I S     E N D O R S E M E N T           C H A N G E S   T H E    P O L I C Y.
               P L E A S E   R E A D           I T   C A R E F U L L Y.

-------------------------------------------------------------------------

             *---------------------------------------------------*
             * ENDORSEMENT EFFECTIVE DATES: 09/04/20 TO 01/18/21 *
             *---------------------------------------------------*

IN CONSIDERATION OF THE PREMIUM CHARGED THE FOLLOWING CHANGES ARE
APPLICABLE TO THIS POLICY: SEE ATTACHED SCHEDULE
AMENDED: PRODUCER




  -----------------------------------------------------------------------


                         --------------------------------------
                          ADDITIONAL PREMIUM:   $         0.00
                         --------------------------------------




PLACE OF ISSUE: BIRMINGHAM, AL
DATE OF ISSUE: 09/04/20                COUNTERSIGNED BY:
FORM: IL1201A (ED. 01-86)                         400        JH          5D42372   2105
         Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 6 of 71


 EMPLOYERS MUTUAL CASUALTY COMPANY

                  G E O R G I A         P O L I C Y   C H A N G E S

                                                  *------------------------*
 POLICY PERIOD:     FROM     01/18/20     TO   01/18/21
                                                  *      POLICY NUMBER     *
                                                  * 5 D 4 - 2 3 - 7 2---21 *
                                                  *------------------------*
      N A M E D   I N S U R E D :              P R O D U C E R :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 TIGER CREEK DEVELOPMENT, INC             SUTTER, MCLELLAN & GILBREATH
 2301 AIRPORT THRUWAY STE F6              1424 N BROWN RD STE 300
 COLUMBUS GA 31904-3521                   SUITE 300
                                          LAWRENCEVILLE GA 30043-8107


                                            AGENT: AS 6258
     DIRECT BILL                            AGENT PHONE: (770)246-8300
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

    T H I S     E N D O R S E M E N T          C H A N G E S   T H E    P O L I C Y.
                P L E A S E   R E A D          I T   C A R E F U L L Y.

  -------------------------------------------------------------------------

              *---------------------------------------------------*
              * ENDORSEMENT EFFECTIVE DATES: 01/18/20 TO 01/18/21 *
              *---------------------------------------------------*

        IN CONSIDERATION OF THE PREMIUM RETURNED THE
        FOLLOWING ITEM(S):

 ( )INSURED'S NAME                         ( )INSURED'S MAILING ADDRESS
 ( )POLICY NUMBER                          ( )COMPANY
 ( )EFFECTIVE/EXPIRATION DATE              ( )INSUREDS LEGAL STATUS/BUSINESS
                                              OF INSURED
  ( )PAYMENT PLAN                          ( )COVERAGE FORMS AND ENDORSEMENTS
  ( )ADDITIONAL INTERESTED PARTIES         ( )DEDUCTIBLES
  ( )LIMITS/EXPOSURES                      ( )CLASSIFICATION/CLASS CODES
  ( )COVERED PROPERTY/LOCATION DESCRIPTION ( )UNDERLYING INSURANCE
-------------------------------------------------------------------------------
         IS CHANGED TO READ:

                (SEE PAGE TWO FOR ENDORSEMENT DESCRIPTION)




                           --------------------------------------
                                RETURN PREMIUM:   $
                           --------------------------------------




 PLACE OF ISSUE: BIRMINGHAM, AL
 DATE OF ISSUE: 04/17/20                  COUNTERSIGNED BY:                (CONTINUED)
 FORM: IL1209A (ED.07-18)                            400      VC         5D42372 2104
       Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 7 of 71

PAGE 2
EMPLOYERS MUTUAL CASUALTY COMPANY                    POLICY NO: 5D4-23-72---21
TIGER CREEK DEVELOPMENT, INC          EFF DATE: 01/18/20    EXP DATE: 01/18/21

              G E O R G I A   P O L I C Y C H A N G E S
                          C O N T I N U E D
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

IN CONSIDERATION OF THE PREMIUM RETURNED THE FOLLOWING CHANGES ARE
APPLICABLE TO THIS POLICY: SEE ATTACHED SCHEDULE
REMOVED LOCATION 2 & 3


FORMS APPLICABLE:
CG0001(04/13), CG0300(01/96), CG2106(05/14), CG2134(01/87),
CG2146(07/98), CG2147(12/07), CG2150(04/13), CG2170(01/15),
CG2176(01/15), CG2196(03/05), CG2294(10/01), CG2426(04/13),
CG3201(12/04), CG7001A(10/12), CG7003(10/13), CG7185(10/13),
CG7315(10/13), CG7523(03/07), CG7578(02/19), IL0017(11/98),
IL0021(09/08), IL0262(02/15), IL7028(05/15), IL7131A(04/01)*,
IL7137(01/18), IL7332(11/07), IL8383.5A(01/20), IL8384A(01/08),
IL8576(10/17)

REFER TO PRIOR DISTRIBUTION(S) FOR ANY FORMS NOT ATTACHED




REMOVAL PERMIT

IF THIS POLICY INCLUDES THE COMMERCIAL PROPERTY COVERAGE PART, THE
FOLLOWING APPLIES WITH RESPECT TO THAT COVERAGE PART:

IF COVERED PROPERTY IS REMOVED TO A NEW LOCATION THAT IS DESCRIBED ON THIS
POLICY CHANGE, YOU MAY EXTEND THIS INSURANCE TO INCLUDE THAT COVERED
PROPERTY AT EACH LOCATION DURING THE REMOVAL. COVERAGE AT EACH LOCATION
WILL APPLY IN THE PROPORTION THAT THE VALUE AT EACH LOCATION BEARS TO THE
VALUE OF ALL COVERED PROPERTY BEING REMOVED. THIS PERMIT APPLIES UP TO 10
DAYS AFTER THE EFFECTIVE DATE OF THIS POLICY CHANGE; AFTER THAT, THIS
INSURANCE DOES NOT APPLY AT THE PREVIOUS LOCATION.




PLACE OF ISSUE: BIRMINGHAM, AL
DATE OF ISSUE: 04/17/20          COUNTERSIGNED BY:
FORM: IL1209A (ED.07-18)                    400      VC           5D42372   2104
         Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 8 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                   POLICY NUMBER: 5D4-23-72---21

TIGER CREEK DEVELOPMENT, INC            EFF DATE: 01/18/20     EXP DATE: 01/18/21

               G E N E R A L    L I A B I L I T Y  P O L I C Y
                           D E C L A R A T I O N S
==============================================================================
                             ENDORSEMENT SCHEDULE

             EDITION
  FORM        DATE   DESCRIPTION/ADDITIONAL INFORMATION                 PREMIUM
 ------------------------------------------------------------------------------
 CG0001       04-13 COMMERCIAL GEN LIABILITY COV FORM
 CG0300       01-96 DEDUCTIBLE LIABILITY INSURANCE
 CG2106       05-14 EXCL-ACCESS/DISCL OF CONFID/PERSONAL
 CG2134       01-87 EXCL-DESIGNATED WORK
                       DESC OF YOUR WORK:
                         THE DISTRIBUTION AND/OR SALE OF, OR THE
                         UTILIZATION OF, DRYWALL, GYPSUM BOARD, WALL-
                         BOARD AND/OR ANY SUBSTANTIALLY SIMILAR
                         PRODUCT MANUFACTURED AND/OR IMPORTED FROM
                         CHINA, IN THE CONSTRUCTION, FABRICATION,
                         INSTALLATION, MAINTENANCE, REPAIR (INCLUDING
                         REMODELING), OF ANY HOUSE OR BUILDING, OR IN
                         THE PREPARATION OF ANY HOUSE OR BUILDING
                         AND/OR THE SERVICE, CORRECTION OR
                         REPLACEMENT OF ANY PART OF A HOUSE OR
                         BUILDING.
                         .
 CG2146       07-98 EXCL-ABUSE OR MOLESTATION
 CG2147       12-07 EXCL-EMPLOYMENT RELATED PRACTICES
 CG2150       04-13 AMENDMENT/LIQUOR LIABILITY EXCLUSION
 CG2170       01-15 CAP/LOSSES FROM CERT ACTS/TERRORISM
 CG2176       01-15 EXCL PUNITIVE DMGS ACTS OF TERRORISM
 CG2196       03-05 SILICA OR SILICA RELATED DUST EXCL
 CG2294       10-01 EXCL-DMG TO WORK PERFORMED BY SUB
 CG2426       04-13 AMEND OF INSURED CONTRACT DEFINITION
 CG3201       12-04 GA LTD FUNGI/BACTERI COV-SM BUSINESS
                       FUNGI AND BACTERIA PROPERTY DAMAGE
                         $      50,000 AGGREGATE LIMIT
 CG7001A      10-12 GENERAL LIABILITY SCHEDULE
 CG7003       10-13 GL QUICK REFERENCE (OCCURRENCE)
 CG7185       10-13 EXCLUSION - LEAD
 CG7315       10-13 CONTINUOUS OR PROGRESS INJ/DMG EXCL
 CG7523       03-07 EXCL EXT INSUL/FINISH OR DIRECT APP
 CG7578       02-19 GENERAL LIABILITY ELITE EXTENSION
 IL0017       11-98 COMMON POLICY CONDITIONS
 IL0021       09-08 NUCLEAR ENERGY LIAB EXCL/BROAD FORM
 IL0262       02-15 GA CHANGES - CANCELLATION/NONRENEWAL
 IL7028       05-15 ASBESTOS EXCLUSION
*IL7131A      04-01 COMM'L POLICY ENDORSEMENT SCHEDULE
 IL7137       01-18 EXCL MIXED DUST PNEUMOCONIOSIS
 IL7332       11-07 ABSOLUTE EXCL FRAUD MISREPRESENT DEC
 IL8383.5A    01-20 DISCL PURSUANT TERRSM RISK INS. ACT
                      PREMIUM THROUGH 12/31/20                        $
                      PREMIUM BEYOND 12/31/20                         $
 IL8384A      01-08 TERRORISM NOTICE
 IL8576       10-17 MEDICARE IMPT NOTICE TO POLICYHOLDER



 DATE OF ISSUE: 04/17/20
 FORM: IL7131A (ED. 04-01)                    400      VC          5D42372   2104
Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 9 of 71
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 10 of 71


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 04 13

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                    under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                An Insured and no "employee" authorized
and any other person or organization qualifying as a                 by you to give or receive notice of an
Named Insured under this policy. The words "we",                     "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                   injury" or "property damage" had occurred,
insurance.                                                           in whole or in part. If such a listed insured
The word "insured" means any person or organization                  or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                      policy period, that the "bodily injury" or
Insured.                                                             "property damage" occurred, then any
                                                                     continuation, change or resumption of such
Other words and phrases that appear in quotation                     "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                     or after the policy period will be deemed to
Definitions.                                                         have been known prior to the policy period.
SECTION I – COVERAGES                                         c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                          occurs during the policy period and was not,
DAMAGE LIABILITY                                                 prior to the policy period, known to have
                                                                 occurred by any insured listed under
1. Insuring Agreement
                                                                 Paragraph 1. of Section II – Who Is An Insured
   a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages                receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"            includes any continuation, change or
      to which this insurance applies. We will have              resumption of that "bodily injury" or "property
      the right and duty to defend the insured against           damage" after the end of the policy period.
      any "suit" seeking those damages. However,
      we will have no duty to defend the insured              d. "Bodily injury" or "property damage" will be
      against any "suit" seeking damages for "bodily             deemed to have been known to have occurred
      injury" or "property damage" to which this                 at the earliest time when any insured listed
                                                                 under Paragraph 1. of Section II – Who Is An
      insurance does not apply. We may, at our
      discretion, investigate any "occurrence" and               Insured or any "employee" authorized by you to
      settle any claim or "suit" that may result. But:           give or receive notice of an "occurrence" or
                                                                 claim:
      (1) The amount we will pay for damages is
          limited as described in Section III – Limits           (1) Reports all, or any part, of the "bodily injury"
          Of Insurance; and                                          or "property damage" to us or any other
                                                                     insurer;
      (2) Our right and duty to defend ends when we
          have used up the applicable limit of                   (2) Receives a written or verbal demand or
                                                                     claim for damages because of the "bodily
          insurance in the payment of judgments or
          settlements under Coverages A or B or                      injury" or "property damage"; or
          medical expenses under Coverage C.                     (3) Becomes aware by any other means that
                                                                     "bodily injury" or "property damage" has
      No other obligation or liability to pay sums or
                                                                     occurred or has begun to occur.
      perform acts or services is covered unless
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments – Coverages A and B.                              damages claimed by any person or
                                                                 organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
                                                                 resulting at any time from the "bodily injury".
      "property damage" only if:
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory";




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 16
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 11 of 71



2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                       training or monitoring of others by that
      or intended from the standpoint of the insured.                     insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                  (b) Providing       or    failing  to    provide
      protect persons or property.                                        transportation with respect to any
                                                                          person that may be under the influence
   b. Contractual Liability                                               of alcohol;
      "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                  injury" or "property damage", involved that
      reason of the assumption of liability in a                  which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not              above.
      apply to liability for damages:
                                                                  However, this exclusion applies only if you are
     (1) That the insured would have in the absence               in the business of manufacturing, distributing,
          of the contract or agreement; or                        selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is               beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                      beverages on your premises, for consumption
         subsequent to the execution of the contract              on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                 charged or a license is required for such
         liability assumed in an "insured contract",              activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party           beverages.
         other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                             Any obligation of the insured under a workers'
                                                                  compensation,          disability    benefits    or
        (a) Liability to such party for, or for the cost          unemployment compensation law or any
              of, that party's defense has also been              similar law.
              assumed in the same "insured contract";
              and                                              e. Employer's Liability
        (b) Such attorneys' fees and litigation                   "Bodily injury" to:
              expenses are for defense of that party             (1) An "employee" of the insured arising out of
              against a civil or alternative dispute                  and in the course of:
              resolution proceeding in which damages                 (a) Employment by the insured; or
              to which this insurance applies are
              alleged.                                               (b) Performing duties related to the conduct
                                                                         of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of           This exclusion applies whether the insured
         any person;                                              may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a               capacity and to any obligation to share
         person under the legal drinking age or                   damages with or repay someone else who
         under the influence of alcohol; or                       must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating            This exclusion does not apply to liability
         to the sale, gift, distribution or use of                assumed by the insured under an "insured
         alcoholic beverages.                                     contract".




Page 2 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
           Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 12 of 71



   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened                      or subcontractors working directly or
         discharge, dispersal, seepage, migration,                     indirectly on any insured's behalf are
         release or escape of "pollutants":                            performing operations if the "pollutants"
                                                                       are brought on or to the premises, site
        (a) At or from any premises, site or location                  or location in connection with such
            which is or was at any time owned or                       operations by such insured, contractor
            occupied by, or rented or loaned to, any                   or    subcontractor.   However,      this
            insured. However, this subparagraph                        subparagraph does not apply to:
            does not apply to:
                                                                        (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                building and caused by smoke,                               lubricants or other operating fluids
                fumes, vapor or soot produced by or                         which are needed to perform the
                originating from equipment that is                          normal electrical, hydraulic or
                used to heat, cool or dehumidify the                        mechanical functions necessary for
                building, or equipment that is used to                      the operation of "mobile equipment"
                heat water for personal use, by the                         or its parts, if such fuels, lubricants
                building's occupants or their guests;                       or other operating fluids escape from
           (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                for which you may be held liable, if                        or receive them. This exception does
                you are a contractor and the owner                          not apply if the "bodily injury" or
                or lessee of such premises, site or                         "property damage" arises out of the
                location has been added to your                             intentional discharge, dispersal or
                policy as an additional insured with                        release of the fuels, lubricants or
                respect to your ongoing operations                          other operating fluids, or if such
                performed for that additional insured                       fuels, lubricants or other operating
                at that premises, site or location and                      fluids are brought on or to the
                such premises, site or location is not                      premises, site or location with the
                and never was owned or occupied                             intent that they be discharged,
                by, or rented or loaned to, any                             dispersed or released as part of the
                insured, other than that additional                         operations being performed by such
                insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                        sustained within a building and
                 from a "hostile fire";                                     caused by the release of gases,
        (b) At or from any premises, site or location                       fumes or vapors from materials
             which is or was at any time used by or                         brought into that building in
                                                                            connection with operations being
             for any insured or others for the
             handling, storage, disposal, processing                        performed by you or on your behalf
             or treatment of waste;                                         by a contractor or subcontractor; or
                                                                      (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time
                                                                            arising out of heat, smoke or fumes
            transported, handled, stored, treated,
            disposed of, or processed as waste by                           from a "hostile fire".
            or for:                                                (e) At or from any premises, site or location
                                                                        on which any insured or any contractors
            (i) Any insured; or
                                                                        or subcontractors working directly or
           (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                you may be legally responsible; or                      performing operations if the operations
                                                                        are to test for, monitor, clean up,
                                                                        remove, contain, treat, detoxify or
                                                                        neutralize, or in any way respond to, or
                                                                        assess the effects of, "pollutants".




CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                         Page 3 of 16
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 13 of 71



     (2) Any loss, cost or expense arising out of                (5) "Bodily injury" or "property damage" arising
         any:                                                          out of:
        (a) Request, demand, order or statutory or                    (a) The operation of machinery or
            regulatory requirement that any insured                       equipment that is attached to, or part of,
            or others test for, monitor, clean up,                        a land vehicle that would qualify under
            remove, contain, treat, detoxify or                           the definition of "mobile equipment" if it
            neutralize, or in any way respond to, or                      were not subject to a compulsory or
            assess the effects of, "pollutants"; or                       financial responsibility law or other
        (b) Claim or suit by or on behalf of a                            motor vehicle insurance law where it is
            governmental authority for damages                            licensed or principally garaged; or
            because of testing for, monitoring,                       (b) The operation of any of the machinery
            cleaning up, removing, containing,                            or equipment listed in Paragraph f.(2) or
            treating, detoxifying or neutralizing, or in                  f.(3) of the definition of "mobile
            any way responding to, or assessing the                       equipment".
            effects of, "pollutants".                          h. Mobile Equipment
         However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
         liability for damages because of "property               of:
         damage" that the insured would have in the
         absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                         loaned to any insured; or
         governmental authority.                                  (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                    in practice for, or while being prepared for,
                                                                      any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or          i. War
      watercraft owned or operated by or rented or                 "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                caused, arising, directly or indirectly, out of:
      and "loading or unloading".
                                                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                  (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                      action in hindering or defending against an
      wrongdoing in the supervision, hiring,                          actual or expected attack, by any
      employment, training or monitoring of others by                 government, sovereign or other authority
      that insured, if the "occurrence" which caused
                                                                      using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                 (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                power, or action taken by governmental
      watercraft that is owned or operated by or                      authority in hindering or defending against
      rented or loaned to any insured.                                any of these.
      This exclusion does not apply to:                         j. Damage To Property
     (1) A watercraft while ashore on premises you                 "Property damage" to:
         own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                         any costs or expenses incurred by you, or
                                                                      any other person, organization or entity, for
        (a) Less than 26 feet long; and                               repair,     replacement,       enhancement,
        (b) Not being used to carry persons or                        restoration or maintenance of such property
             property for a charge;                                   for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                    injury to a person or damage to another's
         to, premises you own or rent, provided the                   property;
         "auto" is not owned by or rented or loaned               (2) Premises you sell, give away or abandon, if
         to you or the insured;                                       the "property damage" arises out of any
     (4) Liability assumed under any "insured                         part of those premises;
         contract" for the ownership, maintenance or              (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 14 of 71



     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
         control of the insured;                                   of other property arising out of sudden and
     (5) That particular part of real property on                  accidental physical injury to "your product" or
         which you or any contractors or                           "your work" after it has been put to its intended
         subcontractors working directly or indirectly             use.
         on your behalf are performing operations, if           n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                 Property
         operations; or                                            Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
         must be restored, repaired or replaced                    of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                       replacement, adjustment, removal or disposal
         performed on it.                                          of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.
                                                                   "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury".
      exclusion do not apply to liability assumed               p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply               of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-
                                                                   or inability to manipulate electronic data.
      completed operations hazard".
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product                                        liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out              As used in this exclusion, electronic data
      of it or any part of it.                                     means information, facts or programs stored as
   l. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
      Not Physically Injured                                       directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,               (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or                (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting                (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                       any amendment of or addition to such law,
         agreement in accordance with its terms.                       including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 04 13                         © Insurance Services Office, Inc., 2012                        Page 5 of 16
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 15 of 71



      (4) Any federal, state or local statute,                2. Exclusions
           ordinance or regulation, other than the               This insurance does not apply to:
           TCPA, CAN-SPAM Act of 2003 or FCRA
           and their amendments and additions, that              a. Knowing Violation Of Rights Of Another
           addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
           dissemination,       disposal,      collecting,          at the direction of the insured with the
           recording,        sending,       transmitting,           knowledge that the act would violate the rights
           communicating or distribution of material or             of another and would inflict "personal and
           information.                                             advertising injury".
   Exclusions c. through n. do not apply to damage               b. Material Published With Knowledge Of
   by fire to premises while rented to you or                       Falsity
   temporarily occupied by you with permission of the               "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this             oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of
                                                                    material, if done by or at the direction of the
   Insurance.                                                       insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING                            c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                    "Personal and advertising injury" arising out of
1. Insuring Agreement                                               oral or written publication, in any manner, of
   a. We will pay those sums that the insured                       material whose first publication took place
       becomes legally obligated to pay as damages                  before the beginning of the policy period.
       because of "personal and advertising injury" to           d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against                 "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                   a criminal act committed by or at the direction
       we will have no duty to defend the insured                   of the insured.
       against any "suit" seeking damages for                    e. Contractual Liability
       "personal and advertising injury" to which this
       insurance does not apply. We may, at our                     "Personal and advertising injury" for which the
       discretion, investigate any offense and settle               insured has assumed liability in a contract or
                                                                    agreement. This exclusion does not apply to
       any claim or "suit" that may result. But:
                                                                    liability for damages that the insured would
      (1) The amount we will pay for damages is                     have in the absence of the contract or
           limited as described in Section III – Limits             agreement.
           Of Insurance; and
                                                                  f. Breach Of Contract
     (2) Our right and duty to defend end when we
          have used up the applicable limit of                       "Personal and advertising injury" arising out of
          insurance in the payment of judgments or                   a breach of contract, except an implied
          settlements under Coverages A or B or                      contract to use another's advertising idea in
                                                                     your "advertisement".
          medical expenses under Coverage C.
      No other obligation or liability to pay sums or            g. Quality Or Performance Of Goods – Failure
      perform acts or services is covered unless                    To Conform To Statements
      explicitly provided for under Supplementary                   "Personal and advertising injury" arising out of
      Payments – Coverages A and B.                                 the failure of goods, products or services to
                                                                    conform with any statement of quality or
   b. This insurance applies to "personal and
      advertising injury" caused by an offense arising              performance made in your "advertisement".
      out of your business but only if the offense was           h. Wrong Description Of Prices
      committed in the "coverage territory" during the              "Personal and advertising injury" arising out of
      policy period.                                                the wrong description of the price of goods,
                                                                    products or services stated in your
                                                                    "advertisement".




Page 6 of 16                            © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 16 of 71



   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                        regulatory requirement that any insured or
      trademark, trade secret or other intellectual                 others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                   contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include             any way respond to, or assess the effects
      the use of another's advertising idea in your                 of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                     governmental authority for damages
      infringement, in your "advertisement", of                     because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                             up,     removing,      containing,      treating,
   j. Insureds In Media And Internet Type                           detoxifying or neutralizing, or in any way
      Businesses                                                    responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
         telecasting;                                            caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                (1) War, including undeclared or civil war;
          sites for others; or                                  (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
          service provider.                                          actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                 (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
   k. Electronic Chatrooms Or Bulletin Boards                    omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of          (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                         (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                    (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to                (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
     "Personal and advertising injury" arising out of                and their amendments and additions, that
     the actual, alleged or threatened discharge,                    addresses, prohibits, or limits the printing,
     dispersal, seepage, migration, release or                       dissemination,     disposal,       collecting,
     escape of "pollutants" at any time.                             recording,      sending,        transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 7 of 16
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 17 of 71



COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
           or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
         (b) The expenses are incurred and reported            g. Coverage A Exclusions
              to us within one year of the date of the
              accident; and                                        Excluded under Coverage A.
         (c) The injured person submits to                  SUPPLEMENTARY PAYMENTS – COVERAGES A
             examination, at our expense, by                AND B
             physicians of our choice as often as we        1. We will pay, with respect to any claim we
             reasonably require.                               investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
      fault. These payments will not exceed the                a. All expenses we incur.
      applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                     because of accidents or traffic law violations
      (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
          accident;                                                the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                   do not have to furnish these bonds.
          dental    services,  including  prosthetic           c. The cost of bonds to release attachments, but
          devices; and                                             only for bond amounts within the applicable
     (3) Necessary         ambulance,         hospital,            limit of insurance. We do not have to furnish
          professional nursing and funeral services.               these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                   insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                   investigation or defense of the claim or "suit",
   a. Any Insured                                                  including actual loss of earnings up to $250 a
                                                                   day because of time off from work.
      To any insured, except "volunteer workers".
   b. Hired Person                                             e. All court costs taxed against the insured in the
                                                                  "suit". However, these payments do not include
      To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
      To a person injured on that part of premises                 insured on that part of the judgment we pay. If
      you own or rent that the person normally                     we make an offer to pay the applicable limit of
      occupies.                                                    insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 18 of 71



   g. All interest on the full amount of any judgment            So long as the above conditions are met,
       that accrues after entry of the judgment and              attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                   that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that          incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.              incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid        as       Supplementary     Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party            not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
   the following conditions are met:                             limits of insurance.
   a. The "suit" against the indemnitee seeks                    Our obligation to defend an insured's indemnitee
       damages for which the insured has assumed                 and to pay for attorneys' fees and necessary
       the liability of the indemnitee in a contract or          litigation expenses as Supplementary Payments
       agreement that is an "insured contract";                  ends when we have used up the applicable limit of
   b. This insurance applies to such liability                   insurance in the payment of judgments or
       assumed by the insured;                                   settlements or the conditions set forth above, or
                                                                 the terms of the agreement described in
   c. The obligation to defend, or the cost of the
                                                                 Paragraph f. above, are no longer met.
      defense of, that indemnitee, has also been
      assumed by the insured in the same "insured             SECTION II – WHO IS AN INSURED
      contract";                                              1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
      we know about the "occurrence" are such that                   insureds, but only with respect to the conduct
      no conflict appears to exist between the                       of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                b. A partnership or joint venture, you are an
                                                                     insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                       their spouses are also insureds, but only with
      conduct and control the defense of that                        respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the               c. A limited liability company, you are an insured.
      insured and the indemnitee; and                                Your members are also insureds, but only with
                                                                     respect to the conduct of your business. Your
   f. The indemnitee:                                                managers are insureds, but only with respect
     (1) Agrees in writing to:                                       to their duties as your managers.
         (a) Cooperate with us in the investigation,             d. An organization other than a partnership, joint
             settlement or defense of the "suit";                   venture or limited liability company, you are an
                                                                    insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
                                                                    are insureds, but only with respect to their
             demands, notices, summonses or legal
             papers received in connection with the                 duties as your officers or directors. Your
             "suit";                                                stockholders are also insureds, but only with
                                                                    respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage
             is available to the indemnitee; and                 e. A trust, you are an insured. Your trustees are
                                                                    also insureds, but only with respect to their
         (d) Cooperate with us with respect to                      duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 9 of 16
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 19 of 71



2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                (1) With respect to liability arising out of the
      "executive officers" (if you are an organization               maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct               with respect to duties as such. That
      of your business. However, none of these                     representative will have all your rights and
      "employees" or "volunteer workers" are                       duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
             you are a partnership or joint venture),          available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"            a. Coverage under this provision is afforded only
             while in the course of his or her                    until the 90th day after you acquire or form the
             employment or performing duties related              organization or the end of the policy period,
             to the conduct of your business, or to               whichever is earlier;
             your other "volunteer workers" while               b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct              "property damage" that occurred before you
             of your business;                                     acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or           c. Coverage B does not apply to "personal and
             sister of that co-"employee" or                       advertising injury" arising out of an offense
             "volunteer worker" as a consequence of                committed before you acquired or formed the
             Paragraph (1)(a) above;                               organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
             share damages with or repay someone            to the conduct of any current or past partnership, joint
             else who must pay damages because of           venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)       as a Named Insured in the Declarations.
             or (b) above; or                               SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
             failing to provide professional health             and the rules below fix the most we will pay
             care services.
                                                                regardless of the number of:
      (2) "Property damage" to property:                        a. Insureds;
         (a) Owned, occupied or used by;                        b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                 c. Persons or organizations making claims or
             control of, or over which physical control            bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer              pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 20 of 71



3. The Products-Completed Operations Aggregate                  (3) The nature and location of any injury or
    Limit is the most we will pay under Coverage A for               damage arising out of the "occurrence" or
    damages because of "bodily injury" and "property                 offense.
    damage" included in the "products-completed               b. If a claim is made or "suit" is brought against
    operations hazard".                                          any insured, you must:
4. Subject to Paragraph 2. above, the Personal And               (1) Immediately record the specifics of the
    Advertising Injury Limit is the most we will pay                 claim or "suit" and the date received; and
    under Coverage B for the sum of all damages
    because of all "personal and advertising injury"             (2) Notify us as soon as practicable.
    sustained by any one person or organization.                  You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
    applies, the Each Occurrence Limit is the most we             practicable.
    will pay for the sum of:                                  c. You and any other involved insured must:
    a. Damages under Coverage A; and                            (1) Immediately send us copies of any
    b. Medical expenses under Coverage C                            demands, notices, summonses or legal
                                                                    papers received in connection with the
    because of all "bodily injury" and "property                    claim or "suit";
    damage" arising out of any one "occurrence".
                                                                 (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                      information;
    Premises Rented To You Limit is the most we will
    pay under Coverage A for damages because of                  (3) Cooperate with us in the investigation or
    "property damage" to any one premises, while                     settlement of the claim or defense against
    rented to you, or in the case of damage by fire,                 the "suit"; and
    while rented to you or temporarily occupied by you          (4) Assist us, upon our request, in the
    with permission of the owner.                                     enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                         person or organization which may be liable
    Expense Limit is the most we will pay under                       to the insured because of injury or damage
    Coverage C for all medical expenses because of                    to which this insurance may also apply.
    "bodily injury" sustained by any one person.              d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply              cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to              obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting            first aid, without our consent.
with the beginning of the policy period shown in the       3. Legal Action Against Us
Declarations, unless the policy period is extended
                                                              No person or organization has a right under this
after issuance for an additional period of less than 12       Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes         a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                          a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                     b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                 A person or organization may sue us to recover on
                                                              an agreed settlement or on a final judgment
    Bankruptcy or insolvency of the insured or of the         against an insured; but we will not be liable for
    insured's estate will not relieve us of our
                                                              damages that are not payable under the terms of
    obligations under this Coverage Part.                     this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                applicable limit of insurance. An agreed settlement
    Claim Or Suit                                             means a settlement and release of liability signed
    a. You must see to it that we are notified as soon        by us, the insured and the claimant or the
        as practicable of an "occurrence" or an offense       claimant's legal representative.
        which may result in a claim. To the extent
        possible, notice should include:
       (1) How, when and where the "occurrence" or
            offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                      Page 11 of 16
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 21 of 71



4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                 (a) The total amount that all such other
   a. Primary Insurance                                                     insurance would pay for the loss in the
                                                                            absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is                (b) The total of all deductible and self-
      primary, our obligations are not affected unless                      insured amounts under all that other
      any of the other insurance is also primary.                           insurance.
      Then, we will share with all that other                     (4) We will share the remaining loss, if any,
      insurance by the method described in                              with any other insurance that is not
      Paragraph c. below.                                               described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                 shown in the Declarations of this Coverage
        (a) Any of the other insurance, whether                         Part.
             primary, excess, contingent or on any              c. Method Of Sharing
             other basis:
                                                                   If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                  by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or              also. Under this approach each insurer
                 similar coverage for "your work";                 contributes equal amounts until it has paid its
            (ii) That is Fire insurance for premises               applicable limit of insurance or none of the loss
                 rented to you or temporarily                      remains, whichever comes first.
                 occupied by you with permission of                If any of the other insurance does not permit
                 the owner;                                        contribution by equal shares, we will contribute
           (iii) That is insurance purchased by you                by limits. Under this method, each insurer's
                 to cover your liability as a tenant for           share is based on the ratio of its applicable
                 "property damage" to premises                     limit of insurance to the total applicable limits of
                 rented to you or temporarily                      insurance of all insurers.
                 occupied by you with permission of          5. Premium Audit
                 the owner; or
                                                                a. We will compute all premiums for this
            (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                  maintenance or use of aircraft,                  and rates.
                  "autos" or watercraft to the extent not
                  subject to Exclusion g. of Section I –        b. Premium shown in this Coverage Part as
                  Coverage A – Bodily Injury And                   advance premium is a deposit premium only.
                  Property Damage Liability.                       At the close of each audit period we will
                                                                   compute the earned premium for that period
         (b) Any other primary insurance available to              and send notice to the first Named Insured.
              you covering liability for damages                   The due date for audit and retrospective
              arising out of the premises or                       premiums is the date shown as the due date
              operations, or the products and                      on the bill. If the sum of the advance and audit
              completed operations, for which you                  premiums paid for the policy period is greater
              have been added as an additional                     than the earned premium, we will return the
              insured.                                             excess to the first Named Insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                 the information we need for premium
          the insured against any "suit" if any other              computation, and send us copies at such times
          insurer has a duty to defend the insured                 as we may request.
          against that "suit". If no other insurer
          defends, we will undertake to do so, but we        6. Representations
          will be entitled to the insured's rights              By accepting this policy, you agree:
          against all those other insurers.                     a. The statements in the Declarations are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 22 of 71



   b. Those     statements      are     based    upon            However, "auto" does not include "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
       is made or "suit" is brought.                                in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of              (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                          the territory described in Paragraph a.
   Part, those rights are transferred to us. The                         above;
   insured must do nothing after loss to impair them.               (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                      the territory described in Paragraph a.
   transfer those rights to us and help us enforce                       above, but is away for a short time on your
   them.                                                                 business; or
9. When We Do Not Renew                                             (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                      that take place through the Internet or
   will mail or deliver to the first Named Insured                       similar electronic means of communication;
   shown in the Declarations written notice of the               provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                   damages is determined in a "suit" on the merits, in
   expiration date.                                              the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
   proof of notice.                                           5. "Employee"       includes    a   "leased   worker".
SECTION V – DEFINITIONS                                          "Employee" does not include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
       placed on the Internet or on similar electronic           uncontrollable or breaks out from where it was
       means of communication; and                               intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
       site that is about your goods, products or                than "your product" or "your work", that cannot be
       services for the purposes of attracting                   used or is less useful because:
       customers or supporters is considered an                  a. It incorporates "your product" or "your work"
       advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                     deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
       designed for travel on public roads, including                or agreement;
       any attached machinery or equipment; or                   if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
       compulsory or financial responsibility law or             "your product" or "your work" or your fulfilling the
       other motor vehicle insurance law where it is             terms of the contract or agreement.
       licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 13 of 16
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 23 of 71



9. "Insured contract" means:                                 10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,               a labor leasing firm under an agreement between
       that portion of the contract for a lease of               you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                   related to the conduct of your business. "Leased
       organization for damage by fire to premises               worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by        11. "Loading or unloading" means the handling of
       you with permission of the owner is not an                property:
       "insured contract";                                       a. After it is moved from the place where it is
   b. A sidetrack agreement;                                         accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                   watercraft or "auto";
      connection with construction or demolition                 b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;                 "auto"; or
   d. An obligation, as required by ordinance, to                c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection                 watercraft or "auto" to the place where it is
      with work for a municipality;                                  finally delivered;
   e. An elevator maintenance agreement;                         but "loading or unloading" does not include the
   f. That part of any other contract or agreement               movement of property by means of a mechanical
      pertaining to your business (including an                  device, other than a hand truck, that is not
      indemnification of a municipality in connection            attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under          12. "Mobile equipment" means any of the following
      which you assume the tort liability of another             types of land vehicles, including any attached
      party to pay for "bodily injury" or "property              machinery or equipment:
      damage" to a third person or organization. Tort           a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed            vehicles designed for use principally off public
      by law in the absence of any contract or                     roads;
      agreement.
                                                                b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any               premises you own or rent;
      contract or agreement:
                                                                c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
          or "property damage" arising out of                   d. Vehicles, whether self-propelled or not,
          construction or demolition operations, within            maintained primarily to provide mobility to
          50 feet of any railroad property and                     permanently mounted:
          affecting any railroad bridge or trestle,               (1) Power cranes, shovels, loaders, diggers or
          tracks, road-beds, tunnel, underpass or                     drills; or
          crossing;
                                                                  (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                    such as graders, scrapers or rollers;
          surveyor for injury or damage arising out of:
                                                                e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                   or d. above that are not self-propelled and are
             prepare or approve, maps, shop                        maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                 permanently attached equipment of the
             field orders, change orders or drawings               following types:
             and specifications; or                               (1) Air compressors, pumps and generators,
         (b) Giving directions or instructions, or                     including spraying, welding, building
             failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
             cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                   raise or lower workers;
         an injury or damage arising out of the
                                                                 f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render
                                                                    or d. above maintained primarily for purposes
         professional services, including those listed              other than the transportation of persons or
         in (2) above and supervisory, inspection,                  cargo.
         architectural or engineering activities.




Page 14 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 24 of 71



      However, self-propelled vehicles with the             16. "Products-completed operations hazard":
      following types of permanently attached                   a. Includes all "bodily injury" and "property
      equipment are not "mobile equipment" but will                damage" occurring away from premises you
      be considered "autos":                                       own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                        "your work" except:
         (a) Snow removal;                                        (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
              or resurfacing; or                                  (2) Work that has not yet been completed or
         (c) Street cleaning;                                         abandoned. However, "your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                                (a) When all of the work called for in your
                                                                          contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying, welding, building                      (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                     job site has been completed if your
          and well servicing equipment.                                   contract calls for work at more than one
                                                                          job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory               (c) When that part of the work done at a job
    or financial responsibility law or other motor                        site has been put to its intended use by
    vehicle insurance law where it is licensed or                         any person or organization other than
    principally garaged. Land vehicles subject to a                       another contractor or subcontractor
    compulsory or financial responsibility law or other                   working on the same project.
    motor vehicle insurance law are considered                        Work that may need service, maintenance,
    "autos".                                                          correction, repair or replacement, but which
13. "Occurrence" means an accident, including                         is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                  completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,               damage" arising out of:
    including consequential "bodily injury", arising out         (1) The transportation of property, unless the
    of one or more of the following offenses:                        injury or damage arises out of a condition in
    a. False arrest, detention or imprisonment;                      or on a vehicle not owned or operated by
                                                                     you, and that condition was created by the
    b. Malicious prosecution;                                        "loading or unloading" of that vehicle by any
    c. The wrongful eviction from, wrongful entry into,              insured;
        or invasion of the right of private occupancy of          (2) The existence of tools, uninstalled
        a room, dwelling or premises that a person                    equipment or abandoned or unused
        occupies, committed by or on behalf of its                    materials; or
        owner, landlord or lessor;
                                                                  (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
      material that slanders or libels a person or                    a policy Schedule, states that products-
      organization or disparages a person's or                        completed operations are subject to the
      organization's goods, products or services;                     General Aggregate Limit.
   e. Oral or written publication, in any manner, of        17. "Property damage" means:
      material that violates a person's right of
      privacy;                                                  a. Physical injury to tangible property, including
                                                                   all resulting loss of use of that property. All
   f. The use of another's advertising idea in your                such loss of use shall be deemed to occur at
      "advertisement"; or                                          the time of the physical injury that caused it; or
    g. Infringing upon another's copyright, trade dress        b. Loss of use of tangible property that is not
       or slogan in your "advertisement".                         physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or               deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,             "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.



CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                         Page 15 of 16
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 25 of 71



    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with               (2) The providing of or failure to provide
    electronically controlled equipment.                             warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
    a. An arbitration proceeding in which such                  a. Means:
        damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
        must submit or does submit with our consent;
                                                                       your behalf; and
        or
                                                                  (2) Materials, parts or equipment furnished in
    b. Any other alternative dispute resolution                        connection with such work or operations.
        proceeding in which such damages are
        claimed and to which the insured submits with           b. Includes:
        our consent.                                              (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                           time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                     durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                  work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                       warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
      (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
          (a) You;
          (b) Others trading under your name; or
          (c) A person or organization whose
               business or assets you have acquired;
               and
      (2) Containers (other than vehicles), materials,
           parts or equipment furnished in connection
           with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 26 of 71


POLICY NUMBER:                                                              COMMERCIAL GENERAL LIABILITY
                                                                                           CG 03 00 01 96

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       DEDUCTIBLE LIABILITY INSURANCE
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


                                                    SCHEDULE
     Coverage                                                            Amount and Basis of Deductible
                                                                        PER CLAIM or PER OCCURRENCE
     Bodily Injury Liability                                            $                   $
              OR
     Property Damage Liability                                          $                   $
              OR
     Bodily Injury Liability and/or                                     $                   $
     Property Damage Liability Combined

(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)
APPLICATION OF ENDORSEMENT (Enter below any limitations on the application of this endorsement. If no
limitation is entered, the deductibles apply to damages for all "bodily injury" and "property damage", however
caused):




A. Our obligation under the Bodily Injury Liability and           b. Under Property Damage Liability Coverage,
   Property Damage Liability Coverages to pay dam-                   to all damages sustained by any one person
   ages on your behalf applies only to the amount of                 because of "property damage"; or
   damages in excess of any deductible amounts                     c. Under Bodily Injury Liability and/or Property
   stated in the Schedule above as applicable to such                 Damage Liability Coverage Combined, to all
   coverages.                                                         damages sustained by any one person be-
B. You may select a deductible amount on either a                     cause of:
   per claim or a per "occurrence" basis. Your se-                   (1) "Bodily injury";
   lected deductible applies to the coverage option
   and to the basis of the deductible indicated by the               (2) "Property damage"; or
   placement of the deductible amount in the Sched-                  (3) "Bodily injury" and "property damage"
   ule above. The deductible amount stated in the                        combined
   Schedule above applies as follows:                             as the result of any one "occurrence".
   1. PER CLAIM BASIS. If the deductible amount                   If damages are claimed for care, loss of serv-
      indicated in the Schedule above is on a per                 ices or death resulting at any time from "bodily
      claim basis, that deductible applies as follows:            injury", a separate deductible amount will be
       a. Under Bodily Injury Liability Coverage, to all          applied to each person making a claim for such
          damages sustained by any one person be-                 damages.
          cause of "bodily injury";                               With respect to "property damage", person in-
                                                                  cludes an organization.




CG 03 00 01 96                   Copyright, Insurance Services Office, Inc., 1994                     Page 1 of 2
              Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 27 of 71



   2. PER OCCURRENCE BASIS. If the deductible              C. The terms of this insurance, including those with
      amount indicated in the Schedule above is on a          respect to:
      "per occurrence" basis, that deductible amount          1. Our right and duty to defend the insured
      applies as follows:                                        against any "suits" seeking those damages;
      a. Under Bodily Injury Liability Coverage, to all          and
         damages because of "bodily injury";                  2. Your duties in the event of an "occurrence",
      b. Under Property Damage Liability Coverage,               claim, or "suit"
         to all damages because of "property dam-             apply irrespective of the application of the deducti-
         age"; or                                             ble amount.
      c. Under Bodily Injury Liability and/or Property     D. We may pay any part or all of the deductible
         Damage Liability Coverage Combined, to all           amount to effect settlement of any claim or "suit"
         damages because of:                                  and, upon notification of the action taken, you shall
        (1) "Bodily injury";                                  promptly reimburse us for such part of the deducti-
        (2) "Property damage"; or                             ble amount as has been paid by us.
        (3) "Bodily injury" and "property damage"
            combined
      as the result of any one "occurrence", regard-
      less of the number of persons or organizations
      who sustain damages because of that "occur-
      rence".




Page 2 of 2                     Copyright, Insurance Services Office, Inc., 1994                  CG 03 00 01 96
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 28 of 71


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 06 05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION – ACCESS OR DISCLOSURE OF
      CONFIDENTIAL OR PERSONAL INFORMATION AND
            DATA-RELATED LIABILITY – WITH
           LIMITED BODILY INJURY EXCEPTION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.p. of Section I – Coverage A –                        As used in this exclusion, electronic data
   Bodily Injury And Property Damage Liability is                    means information, facts or programs
   replaced by the following:                                        stored as or on, created or used on, or
   2. Exclusions                                                     transmitted to or from computer software,
                                                                     including    systems      and     applications
      This insurance does not apply to:                              software, hard or floppy disks, CD-ROMs,
      p. Access Or Disclosure Of Confidential Or                     tapes, drives, cells, data processing
         Personal Information And Data-related                       devices or any other media which are used
         Liability                                                   with electronically controlled equipment.
         Damages arising out of:                           B. The following is added to Paragraph 2.
                                                              Exclusions of Section I – Coverage B –
         (1) Any access to or disclosure of any
                                                              Personal And Advertising Injury Liability:
             person's or organization's confidential or
             personal information, including patents,         2. Exclusions
             trade secrets, processing methods,                  This insurance does not apply to:
             customer lists, financial information,
             credit    card    information,     health           Access Or Disclosure Of Confidential Or
             information or any other type of                    Personal Information
             nonpublic information; or                           "Personal and advertising injury" arising out of
         (2) The loss of, loss of use of, damage to,             any access to or disclosure of any person's or
             corruption of, inability to access, or              organization's    confidential   or    personal
             inability to manipulate electronic data.            information, including patents, trade secrets,
                                                                 processing methods, customer lists, financial
         This exclusion applies even if damages are              information, credit card information, health
         claimed for notification costs, credit                  information or any other type of nonpublic
         monitoring expenses, forensic expenses,                 information.
         public relations expenses or any other loss,
         cost or expense incurred by you or others               This exclusion applies even if damages are
         arising out of that which is described in               claimed for notification costs, credit monitoring
         Paragraph (1) or (2) above.                             expenses, forensic expenses, public relations
                                                                 expenses or any other loss, cost or expense
         However, unless Paragraph (1) above                     incurred by you or others arising out of any
         applies, this exclusion does not apply to               access to or disclosure of any person's or
         damages because of "bodily injury".                     organization's     confidential   or    personal
                                                                 information.




CG 21 06 05 14                       © Insurance Services Office, Inc., 2013                          Page 1 of 1
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 29 of 71


POLICY NUMBER:                                                            COMMERCIAL GENERAL LIABILITY

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EXCLUSION – DESIGNATED WORK
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

                                                  SCHEDULE
Description of your work:




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)

This insurance does not apply to "bodily injury" or "property damage" included in the "products-completed opera-
tions hazard" and arising out of "your work" shown in the Schedule.




CG 21 34 01 87                Copyright, Insurance Services Office, Inc., 1986                 Page 1 of 1
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 30 of 71


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 46 07 98

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ABUSE OR MOLESTATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2.,           2. The negligent:
Exclusions of Section I – Coverage A – Bodily                  a. Employment;
Injury And Property Damage Liability and Para-
graph 2., Exclusions of Section I – Coverage B –               b. Investigation;
Personal And Advertising Injury Liability:                     c. Supervision;
This insurance does not apply to "bodily injury",              d. Reporting to the proper authorities, or failure
"property damage" or "personal and advertising                    to so report; or
injury" arising out of:                                        e. Retention;
1. The actual or threatened abuse or molestation by            of a person for whom any insured is or ever was
   anyone of any person while in the care, custody             legally responsible and whose conduct would be
   or control of any insured, or                               excluded by Paragraph 1. above.




CG 21 46 07 98                  Copyright, Insurance Services Office, Inc., 1997                    Page 1 of 1
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 31 of 71


                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 47 12 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,     B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily            Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                    sonal And Advertising Injury Liability:
   This insurance does not apply to:                        This insurance does not apply to:
   "Bodily injury" to:                                      "Personal and advertising injury" to:
  (1) A person arising out of any:                         (1) A person arising out of any:
      (a) Refusal to employ that person;                      (a) Refusal to employ that person;
      (b) Termination of that person's employment;            (b) Termination of that person's employment;
          or                                                       or
     (c) Employment-related practices, policies,               (c) Employment-related practices, policies,
          acts or omissions, such as coercion, demo-                acts or omissions, such as coercion, demo-
          tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
          defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
          crimination or malicious prosecution di-                  crimination or malicious prosecution di-
          rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"           that person as a consequence of "personal and
      to that person at whom any of the employment-             advertising injury" to that person at whom any
      related practices described in Paragraphs (a),            of the employment-related practices described
      (b), or (c) above is directed.                            in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                employment, during employment or after em-
      ployment of that person;                                  ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                      ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
      repay someone else who must pay damages                   repay someone else who must pay damages
      because of the injury.                                    because of the injury.




CG 21 47 12 07                           © ISO Properties, Inc., 2006                               Page 1 of 1     
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 32 of 71


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 50 04 13

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         AMENDMENT OF LIQUOR LIABILITY EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following replaces Exclusion c. under Paragraph                  (b) Providing    or   failing    to   provide
2. Exclusions of Section I – Coverage A – Bodily                         transportation with respect to any
Injury And Property Damage Liability:                                    person that may be under the influence
2. Exclusions                                                            of alcohol;
   This insurance does not apply to:                              if the "occurrence" which caused the "bodily
                                                                  injury" or "property damage", involved that
   c. Liquor Liability                                            which is described in Paragraph (1), (2) or (3)
      "Bodily injury" or "property damage" for which              above.
      any insured may be held liable by reason of:                This exclusion applies only if you:
     (1) Causing or contributing to the intoxication of          (1) Manufacture, sell or distribute alcoholic
          any    person,     including   causing     or               beverages;
          contributing to the intoxication of any
          person because alcoholic beverages were                (2) Serve or furnish alcoholic beverages for a
          permitted to be brought on your premises,                   charge whether or not such activity:
          for consumption on your premises;                         (a) Requires a license;
     (2) The furnishing of alcoholic beverages to a                 (b) Is for the purpose of financial gain or
         person under the legal drinking age or                         livelihood;
         under the influence of alcohol; or                      (3) Serve or furnish alcoholic beverages
     (3) Any statute, ordinance or regulation relating               without a charge, if a license is required for
         to the sale, gift, distribution or use of                   such activity; or
         alcoholic beverages.                                    (4) Permit any person to bring any alcoholic
      This exclusion applies even if the claims                      beverages    on   your    premises,  for
      against any insured allege negligence or other                 consumption on your premises.
      wrongdoing in:
         (a) The supervision, hiring, employment,
             training or monitoring of others by that
             insured; or




CG 21 50 04 13                       © Insurance Services Office, Inc., 2012                          Page 1 of 1
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 33 of 71


                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 21 70 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. If aggregate insured losses attributable to terrorist       2. The act is a violent act or an act that is
   acts certified under the federal Terrorism Risk                dangerous to human life, property or
   Insurance Act exceed $100 billion in a calendar                infrastructure and is committed by an individual
   year and we have met our insurer deductible                    or individuals as part of an effort to coerce the
   under the Terrorism Risk Insurance Act, we shall               civilian population of the United States or to
   not be liable for the payment of any portion of the            influence the policy or affect the conduct of the
   amount of such losses that exceeds $100 billion,               United States Government by coercion.
   and in such case insured losses up to that amount        B. The terms and limitations of any terrorism
   are subject to pro rata allocation in accordance            exclusion, or the inapplicability or omission of a
   with procedures established by the Secretary of             terrorism exclusion, do not serve to create
   the Treasury.                                               coverage for injury or damage that is otherwise
   "Certified act of terrorism" means an act that is           excluded under this Coverage Part.
   certified by the Secretary of the Treasury, in
   accordance with the provisions of the federal
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




CG 21 70 01 15                        © Insurance Services Office, Inc., 2015                         Page 1 of 1
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 34 of 71


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 76 01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             EXCLUSION OF PUNITIVE DAMAGES
         RELATED TO A CERTIFIED ACT OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following exclusion is added:                             2. The act is a violent act or an act that is
   This insurance does not apply to:                                dangerous to human life, property or
                                                                    infrastructure and is committed by an individual
   TERRORISM PUNITIVE DAMAGES                                       or individuals as part of an effort to coerce the
   Damages arising, directly or indirectly, out of a                civilian population of the United States or to
   "certified act of terrorism" that are awarded as                 influence the policy or affect the conduct of the
   punitive damages.                                                United States Government by coercion.
B. The following definition is added:                         C. The terms and limitations of any terrorism
                                                                 exclusion, or the inapplicability or omission of a
   "Certified act of terrorism" means an act that is
   certified by the Secretary of the Treasury, in                terrorism exclusion, do not serve to create
                                                                 coverage for injury or damage that is otherwise
   accordance with the provisions of the federal
                                                                 excluded under this Coverage Part.
   Terrorism Risk Insurance Act, to be an act of
   terrorism pursuant to such Act. The criteria
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:
   1. The act resulted in insured losses in excess of
      $5 million in the aggregate, attributable to all
      types of insurance subject to the Terrorism
      Risk Insurance Act; and




CG 21 76 01 15                          © Insurance Services Office, Inc., 2015                         Page 1 of 1
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 35 of 71


                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 96 03 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

           SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily                 Exclusions of Section I – Coverage B – Per-
   Injury And Property Damage Liability:                         sonal And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
       This insurance does not apply to:                            This insurance does not apply to:
       Silica Or Silica-Related Dust                                Silica Or Silica-Related Dust
       a. "Bodily injury" arising, in whole or in part,              a. "Personal and advertising injury" arising, in
           out of the actual, alleged, threatened or                    whole or in part, out of the actual, alleged,
           suspected inhalation of, or ingestion of, "sil-              threatened or suspected inhalation of, in-
           ica" or "silica-related dust".                               gestion of, contact with, exposure to, exis-
       b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
           part, out of the actual, alleged, threatened                 related dust".
           or suspected contact with, exposure to, ex-              b. Any loss, cost or expense arising, in whole
           istence of, or presence of, "silica" or "silica-             or in part, out of the abating, testing for,
           related dust".                                               monitoring, cleaning up, removing, contain-
       c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
           or in part, out of the abating, testing for,                 diating or disposing of, or in any way re-
           monitoring, cleaning up, removing, contain-                  sponding to or assessing the effects of,
           ing, treating, detoxifying, neutralizing, reme-              "silica" or "silica-related dust", by any in-
           diating or disposing of, or in any way re-                   sured or by any other person or entity.
           sponding to or assessing the effects of,           C. The following definitions are added to the Defini-
           "silica" or "silica-related dust", by any in-         tions Section:
           sured or by any other person or entity.               1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms), sil-
                                                                    ica particles, silica dust or silica compounds.
                                                                 2. "Silica-related dust" means a mixture or com-
                                                                    bination of silica and other dust or particles.




CG 21 96 03 05                                © ISO Properties, Inc., 2004                                Page 1 of 1     
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 36 of 71


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 22 94 10 01

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION – DAMAGE TO WORK PERFORMED BY
          SUBCONTRACTORS ON YOUR BEHALF
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Exclusion l. of Section I – Coverage A – Bodily Injury And Property Damage Liability is replaced by the fol-
lowing:
2. Exclusions
   This insurance does not apply to:
    l. Damage To Your Work
      "Property damage" to "your work" arising out of it or any part of it and included in the "products-completed
      operations hazard".




CG 22 94 10 01                            © ISO Properties, Inc., 2000                               Page 1 of 1     o
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 37 of 71


                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 24 26 04 13

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      AMENDMENT OF INSURED CONTRACT DEFINITION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in the Definitions           Paragraph f. does not include that part of any
section is replaced by the following:                             contract or agreement:
"Insured contract" means:                                        (1) That indemnifies a railroad for "bodily injury"
    a. A contract for a lease of premises. However,                  or "property damage" arising out of
       that portion of the contract for a lease of                   construction or demolition operations, within
       premises that indemnifies any person or                       50 feet of any railroad property and
       organization for damage by fire to premises                   affecting any railroad bridge or trestle,
       while rented to you or temporarily occupied by                tracks, road-beds, tunnel, underpass or
       you with permission of the owner is not an                    crossing;
       "insured contract";                                       (2) That indemnifies an architect, engineer or
    b. A sidetrack agreement;                                        surveyor for injury or damage arising out of:
    c. Any easement or license agreement, except in                  (a) Preparing, approving, or failing to
       connection with construction or demolition                        prepare or approve, maps, shop
       operations on or within 50 feet of a railroad;                    drawings, opinions, reports, surveys,
                                                                         field orders, change orders or drawings
    d. An obligation, as required by ordinance, to                       and specifications; or
       indemnify a municipality, except in connection
       with work for a municipality;                                 (b) Giving directions or instructions, or
                                                                         failing to give them, if that is the primary
   e. An elevator maintenance agreement;                                 cause of the injury or damage; or
   f. That part of any other contract or agreement               (3) Under which the insured, if an architect,
      pertaining to your business (including an                      engineer or surveyor, assumes liability for
      indemnification of a municipality in connection                an injury or damage arising out of the
      with work performed for a municipality) under                  insured's rendering or failure to render
      which you assume the tort liability of another                 professional services, including those listed
      party to pay for "bodily injury" or "property                  in (2) above and supervisory, inspection,
      damage" to a third person or organization,                     architectural or engineering activities.
      provided the "bodily injury" or "property
      damage" is caused, in whole or in part, by you
      or by those acting on your behalf. However,
      such part of a contract or agreement shall only
      be considered an "insured contract" to the
      extent your assumption of the tort liability is
      permitted by law. Tort liability means a liability
      that would be imposed by law in the absence
      of any contract or agreement.




CG 24 26 04 13                        © Insurance Services Office, Inc., 2012                          Page 1 of 1
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 38 of 71


POLICY NUMBER:                                                              COMMERCIAL GENERAL LIABILITY
                                                                                           CG 32 01 12 04

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 GEORGIA LIMITED FUNGI OR BACTERIA
                   COVERAGE – SMALL BUSINESSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                     SCHEDULE

Fungi And Bacteria Property             $
Damage Aggregate Limit

A. The following exclusion is added to Paragraph 2.,         C. Coverage provided by this insurance for "property
   Exclusions of Section I – Coverage A – Bodily                damage", arising out of a "fungi or bacteria inci-
   Injury And Property Damage Liability:                        dent", is subject to the Fungi and Bacteria Prop-
   2. Exclusions                                                erty Damage Aggregate Limit as described in
                                                                Paragraph D. of this endorsement.
       This insurance does not apply to:
                                                             D. The following are added to Section III – Limits Of
       a. "Bodily Injury" arising out of a "fungi or            Insurance:
           bacteria incident".
                                                                1. Subject to Paragraphs 2. and 3. of Section III –
       b. Any loss, cost or expense arising out of the              Limits Of Insurance, as applicable, the Fungi
           abating, testing for, monitoring, cleaning up,           and Bacteria Property Damage Aggregate
           removing, containing, treating, detoxifying,             Limit shown in the Schedule of this endorse-
           neutralizing, remediating or disposing of, or            ment is the most we will pay under Coverage A
           in any way responding to, or assessing the               for all "property damage" arising out of one or
           effects of, "fungi" or bacteria, by any in-              more "fungi or bacteria incident".
           sured or by any other person or entity.
                                                                2. Paragraph 5., the Each Occurrence Limit and
       This exclusion does not apply to any "fungi" or              Paragraph 6., the Damage To Premises
       bacteria that are, are on, or are contained in, a            Rented To You Limit, of Section III – Limits Of
       good or product intended for bodily consump-                 Insurance continue to apply to "property dam-
       tion.                                                        age" arising out of a "fungi or bacteria incident"
B. The following exclusion is added to Paragraph 2.,                but only if, and to the extent that, limits are
   Exclusions of Section I – Coverage B – Per-                      available under the Fungi and Bacteria Prop-
   sonal And Advertising Injury Liability:                          erty Damage Aggregate Limit.
   2. Exclusions                                             E. The following definitions are added to the Defini-
                                                                tions Section:
       This insurance does not apply to:
                                                                1. "Fungi" means any type or form of fungus,
       a. "Personal and advertising injury" arising out
                                                                    including mold or mildew and any mycotoxins,
           of a "fungi or bacteria incident".
                                                                    spores, scents or byproducts produced or re-
       b. Any loss, cost or expense arising out of the              leased by fungi.
           abating, testing for, monitoring, cleaning up,
                                                                2. "Fungi or bacteria incident" means an incident
           removing, containing, treating, detoxifying,
                                                                    which would not have occurred, in whole or in
           neutralizing, remediating or disposing of, or
                                                                    part, but for the actual, alleged or threatened
           in any way responding to, or assessing the
                                                                    inhalation of, ingestion of, contact with, expo-
           effects of, "fungi" or bacteria, by any in-
                                                                    sure to, existence of, or presence of, any
           sured or by any other person or entity.
                                                                    "fungi" or bacteria on or within a building or
                                                                    structure, including its contents, regardless of
                                                                    whether any other cause, event, material or
                                                                    product contributed concurrently or in any se-
                                                                    quence to such damage.



CG 32 01 12 04                               © ISO Properties, Inc., 2003                                Page 1 of 1     
                 Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 39 of 71
                                                                                                                      COMMERCIAL GENERAL LIABILITY

                                                                     QUICK REFERENCE
                          COMMERCIAL GENERAL LIABILITY COVERAGE FORM
                                    OCCURRENCE COVERAGE
                                                       READ YOUR POLICY CAREFULLY

DECLARATIONS PAGES
    Named Insured And Mailing Address
    Policy Period
    Description Of Business And Location
    Coverages And Limits Of Insurance
                                                                                                                                                             Beginning
SECTION I – COVERAGES                                                                                                                                         on Page
    Coverage A –                                                                   Insuring Agreement . . . . . . . . . . . . . . . . . . . . . .                1
        Bodily Injury And Property Damage Liability                                Exclusions . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          2
    Coverage B –                                                                   Insuring Agreement . . . . . . . . . . . . . . . . . . . . . .                6
        Personal And Advertising Injury Liability                                  Exclusions . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          6
    Coverage C –                                                                   Insuring Agreement . . . . . . . . . . . . . . . . . . . . . .                8
        Medical Payments                                                           Exclusions . . . . . . . . . . . . . . . . . . . . . . . . . . . . .          8
Supplementary Payments . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                 8

SECTION II – WHO IS AN INSURED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           9

SECTION III – LIMITS OF INSURANCE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                           10

SECTION IV – COMMERCIAL GENERAL LIABILITY CONDITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . .                                                      11
    Bankruptcy . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .      11
    Duties In The Event Of Occurrence, Offense, Claim Or Suit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                   11
    Legal Action Against Us . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .             11
    Other Insurance . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12
    Premium Audit . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12
    Representations . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .         12
    Separation Of Insureds . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .            13
    Transfer Of Rights Of Recovery Against Others To Us . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                 13
    When We Do Not Renew . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                  13

SECTION V – DEFINITIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                     13

COMMON POLICY CONDITIONS
    Cancellation
    Changes
    Examination Of Your Books And Records
    Inspections And Surveys
    Premiums
    Transfer Of Your Rights And Duties Under This Policy

ENDORSEMENTS (If Any)
                Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 40 of 71

                                                                                           COMMERCIAL GENERAL LIABILITY

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                              EXCLUSION – LEAD
This endorsement modifies the insurance under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A. The following exclusion is added to Paragraph 2.,                                (i) Request, demand, order or statutory or
   Exclusions of Section I – Coverage A – Bodily                                        regulatory requirement that any insured
   Injury And Property Damage Liability and                                             or others test for, abate, remove,
   Paragraph 2., Exclusions of Section I – Coverage                                     monitor, clean up, contain, treat,
   B – Personal And Advertising Injury Liability:                                       detoxify, neutralize, or in any way
    2. Exclusions                                                                       respond to, or assess the effects of
                                                                                        "lead"; or
        This insurance does not apply to:
                                                                                    (ii) Claim or "suit" by or on behalf of a
        LEAD                                                                             governmental authority for damages
        a. “Bodily injury”, “property damage”, or                                        because of testing for, abating,
           “personal and advertising injury” arising, in                                 cleaning up, removing, containing,
           whole or in part, out of the actual, alleged,                                 treating, monitoring, detoxifying or
           threatened or suspected ingestion of,                                         neutralizing or in any way responding
           inhalation of, absorption of, exposure to, or                                 to or assessing the effects of "lead".
           presence of "lead".                                       B. The following definition is added to the Definition
        b. Any loss, cost or expense arising, in whole                  section:
           or in part, out of any:                                        "Lead" means lead in any form, whether in
                                                                          combination with, an ingredient of, or as a
                                                                          component of any substance or material.




CG7185(10-13)                 Includes copyrighted material of ISO Properties, Inc. with its permission.              Page 1 of 1
                Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 41 of 71
                                                                                             COMMERCIAL GENERAL LIABILITY

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        CONTINUOUS OR PROGRESSIVE INJURY OR DAMAGE EXCLUSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

A. Section I – Coverages, Subparagraph 2.                              B. For the purposes of this endorsement only, the
   Exclusions, of Coverage A – Bodily Injury and                          following Definitions have been added or modified
   Property Damage Liability is amended to add the                        as indicated below:
   following:                                                               1. Section V – Definitions, Subparagraph 9.f. of
    Exclusion for “Bodily Injury” or “Property                                 “Insured Contract” is amended by adding the
    Damage” Which Commences Prior to Inception                                 following:
    of Policy                                                                    (4) That provides indemnity and/or defense of
    This insurance does not apply to any “bodily injury”                             any person or organization for their sole
    or “property damage” which was in progress as of                                 negligence or regardless of fault.
    the inception date of this policy or which                              2. Section V – Definitions, Subparagraph 13. is
    commenced, or which is alleged to have occurred,                           deleted and replaced by the following:
    prior to the inception or effective date of this policy,
    whether such “bodily injury” or “property damage” is                         13. “Occurrence” means an accident, including
    known, unknown or should have been known by                                      continuous or repeated exposure to
    any “insured.” We have no duty to defend any                                     substantially the same general harmful
    “suit” or claim alleging such “bodily injury” or                                 conditions. However, this definition does
    “property damage.”                                                               not include any occurrence which
                                                                                     commenced prior to the effective date of
    This exclusion applies regardless of whether any                                 this policy.
    “bodily injury” or “property damage” which
    commenced prior to the inception or effective date                      3. Section V – Definitions, is amended by
    of this policy or which is, or is alleged to be                            adding the following:
    occurring as of the inception of this policy,                                “Insured” means any person or organization
    continues or progressively deteriorates during or                            qualifying as an insured under Section II –
    after this policy period.                                                    Who Is An Insured in the Coverage Form
                                                                                 along with any additional named insureds,
                                                                                 indemnitees and/or additional insureds whether
                                                                                 by endorsement, under an “insured contract” or
                                                                                 otherwise and all other parties seeking insured
                                                                                 status.




CG7315(10-13)                   Includes copyrighted material of ISO Properties, Inc. with its permission.            Page 1 of 1
               Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 42 of 71

                                                                                           COMMERCIAL GENERAL LIABILITY

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               EXCLUSION – EXTERIOR INSULATION AND FINISH SYSTEMS
                  OR DIRECT – APPLIED EXTERIOR FINISH SYSTEMS
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM

A. This insurance does not apply to “bodily injury,” or                   2. The adhesive and/or mechanical fasteners
   “property damage” included within the “products –                         used to attach the insulation board to the
   completed operations hazard” or “personal and                             substrate;
   advertising injury” arising out of, caused by or                       3. A reinforced or unreinforced base coat;
   attributable to, whether in whole or in part the
   design, manufacture, construction, fabrication,                        4. A finish coat providing surface texture to which
   preparation, distribution and sale, installation,                          color may be added; and
   application, alteration, maintenance or repair,                        5. Any flashing, caulking or sealant used with the
   including remodeling, service, correction or                               system for any purpose.
   replacement, of any “exterior insulation and finish                    “Direct-Applied Exterior Finish System” means a
   system” or “direct-applied exterior finish system” or                  non-load bearing system, and all component parts
   any part thereof, or any substantially similar system
                                                                          therein, used on any part of any structure and
   or any part thereof, including the application or use                  consisting of:
   of conditioners, primers, accessories, flashings,
   coatings, caulking or sealants in connection with                      1. A rigid or semi-rigid substrate such as Durock
   such a system.                                                             or other materials;
B. The following definitions are added to the                             2. The adhesive and/or mechanical fasteners
   Definitions Section:                                                      used to attach the substrate to the structure;
   “Exterior Insulation and Finish System” means a                        3. A reinforced or unreinforced base coat;
   non-load bearing exterior cladding or finish system,                   4. A finish coat providing surface texture to which
   and all component parts therein, used on any part                         color may be added; and
   of any structure and consisting of:
                                                                          5. Any flashing, caulking or sealant used with the
   1. A rigid or semi-rigid insulation board made of                         system for any purpose.
        expanded polystyrene or other materials;




CG7523(3-07)                  Includes copyrighted material of ISO Properties, Inc. with its permission.           Page 1 of 1
               Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 43 of 71

                                                                                            COMMERCIAL GENERAL LIABILITY

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             GENERAL LIABILITY ELITE EXTENSION
This endorsement modifies insurance provided under the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

The COMMERCIAL GENERAL LIABILITY COVERAGE FORM is amended to include the following clarifications and
extensions of coverage. The provisions of the Coverage Form apply unless modified by endorsement.

A. EXPECTED OR INTENDED INJURY                                             The aggregate limit listed above is the most we will
    Section I – Coverage A, Exclusion a. is amended                        pay for all damages because of “property damage”
    as follows:                                                            to property in the care custody and control of or
                                                                           property loaned to an insured during the policy
    a. “Bodily injury” or “property damage” expected                       period.
       or intended from the standpoint of an insured.
       This exclusion does not apply to “bodily injury”                    Any payment we make for damages because of
       or “property damage” resulting from the use of                      “property damage” to property in the care, custody
       reasonable force to protect persons or property.                    and control of or property loaned to an insured will
                                                                           apply against the General Aggregate Limit shown in
B. NON-OWNED WATERCRAFT                                                    the declarations.
   Section I – Coverage A, Exclusion g.(2) is                              b. Our obligation to pay damages on your behalf
   amended as follows:                                                        applies only to the amount of damages in
    (2) A watercraft you do not own that is:                                  excess of the deductible amount listed above.
        (a) Less than 60 feet long; and                                       We may pay any part or all of the deductible
                                                                              amount listed above. We may pay any part or
        (b) Not being used to carry person(s) or                              all of the deductible amount to effect settlement
            property for a charge;                                            of any claim or “suit” and upon notification by
C. EXTENDED PROPERTY DAMAGE COVERAGE                                          us, you will promptly reimburse us for that part
                                                                              of the deductible we paid.
    Section I – Coverage A, Exclusions j.(3) and (4) is
    amended to add the following:                                          c. If two or more coverages apply under one
                                                                              "occurrence", only the highest per claim
    Paragraphs (3) and (4) of this exclusion do not
                                                                              deductible applicable to these coverages will
    apply to tools or equipment loaned to you, provided
    they are not being used to perform operations at                          apply.
    the time of loss.                                                      d. Insurance provided by this provision is excess
                                                                              over any other insurance, whether primary,
                        SCHEDULE                                              excess, contingent or any other basis. Since
                                                                              insurance provided by this endorsement is
    Limits Of Insurance                 Deductible
                                                                              excess, we will have no duty to defend any
 $5,000 Each Occurrence              $250 Per Claim                           claim or “suit” to which insurance provided by
 $10,000 Annual Aggregate                                                     this endorsement applies if any other insurer
                                                                              has a duty to defend such a claim or “suit”. If
    a. The each occurrence limit listed above is the                          no other insurer defends, we will undertake to
       most we will pay for all damages because of                            do so, but we will be entitled to the insured’s
       “property damage” to property in the care,                             rights against all those other insurers.
       custody and control of or property loaned to an
                                                                      D. PROPERTY DAMAGE − ELEVATORS
       insured as the result of any one “occurrence”,
       regardless of the number of:                                        Section I – Coverage A.2. Exclusions paragraphs
                                                                           j.(3), j.(4), j.(6) and k. do not apply to use of
        (1) insureds;
                                                                           elevators. This insurance afforded by this provision
        (2) claims made or “suits” brought;                                is excess over any valid and collectible property
        (3) persons or organizations making claims or                      insurance (including any deductible) available to
            bringing “suits”.                                              the insured and Section IV – Commercial General
                                                                           Liability Conditions Paragraph 4. Other
                                                                           Insurance is changed accordingly.




CG7578(2-19)                   Includes copyrighted material of ISO Properties, Inc. with its permission.             Page 1 of 6
                  Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 44 of 71

E. FIRE, LIGHTNING OR EXPLOSION DAMAGE                                             a. Currently in effect or becomes effective
     Except where it is used in the term “hostile fire”, the                          during the policy period; and
     word fire includes fire, lightning or explosion wherever                      b. Executed prior to an “occurrence” or
     it appears in the Coverage Form.                                                 offense to which this insurance would
     Under Section I – Coverage A, the last paragraph                                 apply.
     (after the exclusions) is replaced with the following:                        However, the insurance afforded to such
     Exclusions c. through n. do not apply to damage by                            additional insured:
     fire, smoke or leakage from automatic fire protection                         a. Only applies to the extent permitted by law;
     systems to premises while rented to you or                                       and
     temporarily occupied by you with permission of the
     owner. A separate limit of insurance applies to this                          b. Will not be broader than that which you are
     coverage as described in Section III – Limits of                                 required by the contract or agreement to
                                                                                      provide for such additional insured; and
     Insurance.
F. MEDICAL PAYMENTS                                                                c. Applies only if the person or organization is
                                                                                      not specifically named as an additional
     If Section I – Coverage C. Medical Payments                                      insured under any other provision of, or
     Coverage is not otherwise excluded from this                                     endorsement added to, Section II – Who
     Coverage Form:                                                                   Is An Insured of this policy.
     The requirement, in the Insuring Agreement of                            2. As provided herein, the insurance coverage
     Coverage C., that expenses must be incurred and                             provided to such additional insureds is limited
     reported to us within one year of the accident date is                      to:
     changed to three years.
                                                                                   a. Any Controlling Interest, but only with
G. SUPPLEMENTARY PAYMENTS                                                             respect to their liability arising out of their
     Supplementary Payments – Coverages A and B                                       financial control of you; or premises they
     Paragraphs 1.b. and 1.d. are replaced by the                                     own, maintain, or control while you lease or
     following:                                                                       occupy these premises.
     1.b. Up to $5,000 for cost of bail bonds required                                  This insurance does not apply to structural
          because of accidents or traffic law violations                                alterations,    new     construction   and
          arising out of the use of any vehicle to which the                            demolition operations performed by or for
          Bodily Injury Liability Coverage applies. We do                               that person or organization.
          not have to furnish these bonds.                                         b. Any architect, engineer, or surveyor
     1.d. All reasonable expenses incurred by the insured                             engaged by you but only with respect to
          at our request to assist us in the investigation or                         liability for "bodily injury", "property
          defense of the claim or “suit”, including actual                            damage" or "personal and advertising
          loss of earnings up to $500 a day because of                                injury" caused, in whole or in part, by your
          time off from work.                                                         acts or omissions or the acts or omissions
H. SUBSIDIARIES AS INSUREDS                                                           of those acting on your behalf:
     Section II – Who Is An Insured is amended to add                                   (1) In connection with your premises; or
     the following:                                                                     (2) In the performance of your ongoing
     1.f. Any legally incorporated subsidiary in which you                                  operations.
          own more than 50% of the voting stock on the                                  With respect to the insurance afforded to
          effective date of this policy. However, insured                               these additional insureds, the following
          does not include any subsidiary that is an insured                            additional exclusion applies:
          under any other general liability policy, or would
          have been an insured under such a policy but for                              This insurance does not apply to "bodily
                                                                                        injury", "property damage" or "personal and
          termination of that policy or the exhaustion of that
          policy’s limits of liability.                                                 advertising injury" arising out of the
                                                                                        rendering of or the failure to render any
I.   BLANKET ADDITIONAL INSUREDS                        –     AS                        professional services by or for        you,
     REQUIRED BY CONTRACT                                                               including:
     1. Section II – Who Is An Insured is amended to                                    (1) The preparing, approving, or failing to
        include as an additional insured any person(s) or                                   prepare or approve, maps, shop
        organization(s) subject to provisions in Paragraph                                  drawings, opinions, reports, surveys,
        2. below, (hereinafter referred to as additional                                    field orders, change orders or drawings
        insured) when you and such person(s) or                                             and specifications; or
        organization(s) have agreed in a written contract
        or written agreement that such person(s) or                                     (2) Supervisory, inspection, architectural or
                                                                                            engineering activities.
        organization(s) be added as an additional insured
        on your policy provided that the written contract or
        agreement is:


CG7578(2-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.               Page 2 of 6
               Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 45 of 71

               This exclusion applies even if the claims                                      This insurance does not apply to:
               against any insured allege negligence or                                       (a) "Bodily injury", "property damage" or
               other wrongdoing in the supervision, hiring,                                       "personal and advertising injury"
               employment, training or monitoring of                                              arising out of operations performed
               others by that insured, if the "occurrence"                                        for the federal government, state or
               which caused the "bodily injury" or                                                municipality; or
               "property damage", or the offense which
               caused the "personal and advertising                                           (b) "Bodily injury" or "property damage"
               injury", involved the rendering of or the                                          included within the "products-
               failure to render any professional services                                        completed operations hazard".
               by or for you.                                                      e. Any vendor, but only with respect to “bodily
        c. Any manager or lessor of a premises                                        injury” or “property damage” arising out of
           leased to you, but only with respect to                                    “your products” which are distributed or sold
           liability arising out of the ownership,                                    in the regular course of the vendor’s
           maintenance or use of that part of a                                       business.
           premises leased to you, subject to the                                       With respect to the insurance afforded to
           following additional exclusions:                                             these vendors, the following additional
               This insurance does not apply to:                                        exclusions apply:
               (1) Any “occurrence” which takes place                                   (1) The insurance afforded any vendor does
                   after you cease to be a tenant in that                                   not apply to:
                   premises.                                                                  (a) "Bodily injury" or "property damage"
               (2) Structural alterations, new construction                                       for which any vendor is obligated to
                   or demolition operations performed by                                          pay damages by reason of the
                   or on behalf of such additional insured.                                       assumption of liability in a contract or
                                                                                                  agreement. This exclusion does not
        d. Any state or governmental agency or                                                    apply to liability for damages that any
           subdivision or political subdivision, subject to                                       vendor would have in the absence of
           the following:                                                                         the contract or agreement;
               (1) This insurance applies only with respect                                   (b) Any express warranty unauthorized
                   to the following hazards for which any                                         by you;
                   state or governmental agency or
                   subdivision or political subdivision has                                   (c) Any physical or chemical change in
                   issued a permit or authorization in                                            the product made intentionally by
                   connection with premises you own, rent                                         any vendor;
                   or control and to which this insurance                                     (d) Repackaging,       except    when
                   applies:                                                                       unpacked solely for the purpose of
                   (a) The existence, maintenance, repair,                                        inspection, demonstration, testing,
                       construction, erection or removal of                                       or the substitution of parts under
                       advertising      signs,     awnings,                                       instructions from the manufacturer,
                       canopies, cellar entrances, coal                                           and then repackaged in the original
                       holes,      driveways,     manholes,                                       container;
                       marquees, hoist away openings,                                         (e) Any failure to make such
                       sidewalk vaults, street banners or                                         inspections, adjustments, tests or
                       decorations and similar exposures;                                         servicing as any vendor has
                       or                                                                         agreed to make or normally
                   (b) The construction, erection              or                                 undertakes to make in the usual
                       removal of elevators; or                                                   course of business, in connection
                                                                                                  with the distribution or sale of the
                   (c) The ownership, maintenance or use                                          products;
                       of any elevators covered by this
                       insurance.                                                             (f) Demonstration,        installation,
                                                                                                  servicing or repair operations,
               (2) This insurance applies only with respect                                       except such operations performed
                   to operations performed by you or on                                           at any vendor's premises in
                   your behalf for which any state or                                             connection with the sale of the
                   governmental agency or subdivision or                                          product;
                   political subdivision has issued a permit
                   or authorization.                                                          (g) Products which, after distribution or
                                                                                                  sale by you, have been labeled or
                                                                                                  relabeled or used as a container,
                                                                                                  part or ingredient of any other thing
                                                                                                  or substance by or for any vendor;
                                                                                                  or


CG7578(2-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.                    Page 3 of 6
                   Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 46 of 71

                   (h) "Bodily    injury"   or   "property                             A person’s or organization’s status as an
                       damage" arising out of the sole                                 additional insured under this endorsement
                       negligence of any vendor for its                                ends when their contract or agreement with
                       own acts or omissions or those of                               you for such leased equipment ends.
                       its employees or anyone else                                    With respect to the insurance afforded to
                       acting on its behalf. However, this                             these additional insureds, this insurance
                       exclusion does not apply to:                                    does not apply to any “occurrence” which
                       (i) The exceptions contained in                                 takes place after the equipment lease
                           Subparagraphs (d) or (f); or                                expires.
                       (ii) Such inspections, adjustments,                        i.   Any Owners, Lessees, or Contractors for
                            tests or servicing as any                                  whom you are performing operations, but
                            vendor has agreed to make or                               only with respect to liability for "bodily
                            normally undertakes to make in                             injury", "property damage" or "personal and
                            the usual course of business,                              advertising injury" caused, in whole or in
                            in     connection  with   the                              part, by:
                            distribution or sale of the                                (1) Your acts or omissions; or
                            products.
                                                                                       (2) The acts or omissions of those acting
               (2) This insurance does not apply to any                                    on your behalf;
                   insured person or organization, from
                   whom you have acquired such                                         in the performance of your ongoing
                   products, or any ingredient, part or                                operations for the additional insured.
                   container, entering into, accompanying                              A person's or organization's status as an
                   or containing such products.                                        additional insured under this endorsement
        f.     Any Mortgagee, Assignee Or Receiver, but                                ends when your operations for that
               only with respect to their liability as                                 additional insured are completed.
               mortgagee, assignee, or receiver and                                    With respect to the insurance afforded to
               arising out of the ownership, maintenance,                              these additional insureds, the following
               or use of the premises by you.                                          additional exclusions apply:
               This insurance does not apply to structural                             This insurance does not apply to:
               alterations,    new     construction   and
               demolition operations performed by or for                               (1) "Bodily injury", "property damage" or
               that person or organization.                                                "personal and advertising injury" arising
                                                                                           out of the rendering of, or the failure to
        g. Any Owners Or Other Interests From                                              render, any professional architectural,
           Whom Land Has Been Leased, but only                                             engineering or surveying services,
           with respect to liability arising out of the                                    including:
           ownership, maintenance or use of that part
           of the land leased to you.                                                        (a) The preparing, approving, or failing
                                                                                                 to prepare or approve, maps, shop
               With respect to the insurance afforded to                                         drawings, opinions, reports, surveys,
               these additional insureds, the following                                          field orders, change orders or
               additional exclusions apply:                                                      drawings and specifications; or
               (1) This insurance does not apply to:                                         (b) Supervisory, inspection, architectural
                   (a) Any "occurrence" which takes                                              or engineering activities.
                       place after you cease to lease that                             This exclusion applies even if the claims
                       land; or                                                        against any insured allege negligence or
                   (b) Structural     alterations,     new                             other wrongdoing in the supervision, hiring,
                       construction      or      demolition                            employment, training or monitoring of
                       operations performed by or on                                   others by that insured, if the "occurrence"
                       behalf of such additional insured.                              which caused the "bodily injury" or
                                                                                       "property damage", or the offense which
        h. Any person or organization from whom you
           lease equipment, but only with respect to                                   caused the "personal and advertising
                                                                                       injury", involved the rendering of or the
           liability for “bodily injury”, “property
                                                                                       failure to render any professional
           damage” or “personal and advertising
           injury” caused, in whole or in part by your                                 architectural, engineering or surveying
                                                                                       services.
           maintenance, operation or use of
           equipment leased to you by such person(s)                                   (2) "Bodily injury" or "property damage"
           or organization(s).                                                             occurring after:




CG7578(2-19)                     Includes copyrighted material of ISO Properties, Inc. with its permission.                  Page 4 of 6
               Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 47 of 71
                   (a) All work, including materials, parts                        This endorsement shall not increase the
                       or    equipment      furnished      in                      applicable Limits of Insurance shown in the
                       connection with such work, on the                           Declarations.
                       project    (other   than     service,             J. COVERAGE FOR INJURY TO CO-EMPLOYEES
                       maintenance or repairs) to be                        AND/OR YOUR OTHER VOLUNTEER WORKERS
                       performed by or on behalf of the
                       additional insured(s) at the location                  Section II – Who is an Insured, Paragraph 2.a. (1) is
                       of the covered operations has been                     amended to add the following:
                       completed; or                                             e. Paragraphs (a), (b), and (c) do not apply to your
                   (b) That portion of "your work" out of                           “employees” or “volunteer workers” with respect
                       which the injury or damage arises                            to “bodily injury” to a co-“employee” or other
                       has been put to its intended use by                          “volunteer worker”.
                       any person or organization other                              Damages owed to an injured co-"employee" or
                       than     another    contractor   or                           "volunteer worker" will be reduced by any
                       subcontractor       engaged      in                           amount paid or available to the injured co-
                       performing    operations    for   a                           "employee" or “volunteer worker" under any
                       principal as a part of the same                               other valid and collectible insurance.
                       project.
                                                                         K. HEALTH CARE SERVICE PROFESSIONALS AS
        j.     Any Grantor of Licenses to you, but only                     INSUREDS - INCIDENTAL MALPRACTICE
               with respect to their liability as grantor of
                                                                              Section II – Who is an Insured, Paragraph 2.a. (1)
               licenses to you.
                                                                              (d) is amended as follows:
               Their status as additional insured under
                                                                              This provision does not apply to Nurses, Emergency
               this endorsement ends when:
                                                                              Medical Technicians, or Paramedics who provide
               1. The license granted to you by such                          professional health care services on your behalf.
                  person(s) or organization(s) expires; or
                                                                              However this exception does not apply if you are in
               2. Your license is terminated or revoked                       the business or occupation of providing any such
                  by such person(s) or organization(s)                        professional services.
                  prior to expiration of the license as
                                                                         L. NEWLY     FORMED                   OR       ACQUIRED
                  stipulated  by     the   contract  or                     ORGANIZATIONS
                  agreement.
                                                                              Section II – Who Is An Insured, Paragraph 3.a. is
        k. Any Grantor of Franchise, but only with                            replaced by the following:
           respect to their liability as grantor of a
           franchise to you.                                                  3.a. Coverage under this provision is afforded until
                                                                                   the end of the policy period.
        l.     Any Co-owner of Insured Premises, but
               only with respect to their liability as co-                    This provision does not apply if newly formed or
               owner of any insured premises.                                 acquired organizations coverage is excluded either by
                                                                              the provisions of the Coverage Form or by
        m. Any Concessionaires Trading Under Your                             endorsements.
           Name, but only with respect to their liability
           as a concessionaire trading under your                        M. DAMAGE TO PREMISES RENTED TO YOU
           name.                                                              Section III – Limits of Insurance, Paragraph 6. is
    3. Any insurance provided to any additional                               replaced by the following:
       insured does not apply to “bodily injury”,                             Subject to 5.a. above, the Damage To Premises
       “property damage” or “personal and advertising                         Rented To You Limit, or $500,000, whichever is
       injury” arising out of the sole negligence or                          higher, is the most we will pay under Coverage A for
       willful misconduct of the additional insured or its                    damages because of “property damage” to any one
       agents,      “employees”     or      any     other                     premises, while rented to you, or in the case of
       representative of the additional insured.                              damage by fire, smoke or leakage from automatic
    4. With respect to the insurance afforded to these                        protection systems, while rented to you or temporarily
       additional insureds, the following is added to                         occupied by you with permission of the owner.
       Section III – Limits of Insurance:                                N. MEDICAL PAYMENTS – INCREASED LIMITS
        If coverage provided to any additional insured                        Section III – Limits of Insurance, Paragraph 7. is
        is required by a contract or agreement, the                           replaced by the following:
        most we will pay on behalf of the additional
        insured is the amount of insurance:                                   7. Subject to Paragraph 5. above, $10,000 is the
                                                                                 Medical Expense Limit we will pay under
        a. Required by the contract or agreement; or                             Coverage C for all medical expenses because of
        b. Available under the applicable Limits of                              "bodily injury" sustained by any one person,
           Insurance shown in the Declarations;                                  unless the amount shown on the Declarations of
                                                                                 this Coverage Part for Medical Expense Limit
        whichever is less.                                                       states:


CG7578(2-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.               Page 5 of 6
                  Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 48 of 71

         (a) No Coverage; or                                             Q. UNINTENTIONAL                 FAILURE   TO     DISCLOSE
         (b) $1,000; or                                                     EXPOSURES
         (c) $5,000; or                                                       Section IV – Commercial General Liability
                                                                              Conditions Paragraph 6. Representations is
         (d) A limit higher than $10,000.                                     amended to add the following:
O. DUTIES IN THE EVENT OF OCCURRENCE,                                         If you unintentionally fail to disclose any exposures
   OFFENSE, CLAIM OR SUIT                                                     existing at the inception date of your policy, we will not
    Section IV – Commercial General Liability                                 deny coverage under the Coverage Form solely
    Conditions Paragraph 2. is amended to add the                             because of such failure to disclose. However, this
    following:                                                                provision does not affect our right to collect additional
                                                                              premium or exercise our right of cancellation or non-
    e. The requirement in Condition 2.a. that you must                        renewal.
       see to it that we are notified as soon as
       practicable of an “occurrence” or an offense                           This provision does not apply to any known injury
       which may result in a claim, applies only when the                     or damage which is excluded under any other
       “occurrence” or offense is known to:                                   provision of this policy.
         (1) You, if you are an individual or a limited                  R. WAIVER OF TRANSFER OF RIGHTS                            OF
             liability company;                                             RECOVERY AGAINST OTHERS TO US
         (2) A partner, if you are a partnership;                             Section IV – Commercial General Liability
                                                                              Condition Paragraph 8. Transfer Of Rights Of
         (3) A member or manager, if you are a limited
             liability company;                                               Recovery Against Others To Us is amended to
                                                                              add the following:
         (4) An “executive officer” or insurance manager,
             if you are a corporation; or                                     We waive any right of recovery we may have
                                                                              against any person or organization because of
         (5) A trustee, if you are a trust.                                   payments we make for injury or damage arising out
    f.   The requirement in Condition 2.b. that you must                      of:
         see to it that we receive notice of a claim or “suit”                1. Your ongoing operations; or
         as soon as practicable will not be considered
         breached unless the breach occurs after such                         2. “Your work” included in the                “products-
         claim or “suit” is known to:                                            completed operations hazard”.
         (1) You, if you are an individual or a limited                       However, this waiver applies only when you have
             liability company;                                               agreed in writing to waive such rights of recovery in
                                                                              a contract or agreement, and only if the contract or
         (2) A partner, if you are a partnership;                             agreement:
         (3) A member or manager, if you are a limited                        1. Is in effect or becomes effective during the term
             liability company;                                                  of this policy; and
         (4) An “executive officer” or insurance manager,                     2. Was executed prior to loss.
             if you are a corporation; or
                                                                         S. MENTAL ANGUISH
         (5) A trustee, if you are a trust.
                                                                              Section V – Definition 3. is replaced by the following:
P. PRIMARY     AND   NONCONTRIBUTORY                            –
   ADDITIONAL INSURED EXTENSION                                               “Bodily injury” means bodily injury, sickness or
                                                                              disease sustained by a person, including mental
    Section IV – Commercial General Liability                                 anguish or death resulting from bodily injury,
    Conditions Paragraph 4. Other Insurance is                                sickness or disease.
    amended to add the following:
                                                                         T. LIBERALIZATION
    This insurance is primary to and will not seek
    contribution from any other insurance available to an                     If we revise this endorsement to provide greater
    additional insured under your policy provided that:                       coverage without additional premium charge, we
                                                                              will automatically provide the additional coverage to
    (1) The additional insured is a Named Insured under                       all endorsement holders as of the day the revision
        such other insurance; and                                             is effective in your state.
    (2) You have agreed in writing in a contract or
        agreement that this insurance would be primary
        and would not seek contribution from any other
        insurance available to the additional insured.
        However, if the additional insured has been
        added as an additional insured on other policies,
        whether primary, excess, contingent or on any
        other basis, this insurance is excess over any
        other insurance regardless of the written
        agreement between you and an additional
        insured.

CG7578(2-19)                      Includes copyrighted material of ISO Properties, Inc. with its permission.                 Page 6 of 6
             Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 49 of 71


                                                                                                      IL 00 17 11 98


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
      tions may cancel this policy by mailing or deli-              c. Recommend changes.
      vering to us advance written notice of cancella-           2. We are not obligated to make any inspections,
      tion.                                                         surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deli-                 such actions we do undertake relate only to in-
      vering to the first Named Insured written notice              surability and the premiums to be charged. We
      of cancellation at least:                                     do not make safety inspections. We do not un-
      a. 10 days before the effective date of cancel-               dertake to perform the duty of any person or
          lation if we cancel for nonpayment of pre-                organization to provide for the health or safety
          mium; or                                                  of workers or the public. And we do not warrant
                                                                    that conditions:
      b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                 a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
      Named Insured's last mailing address known to                     standards.
      us.                                                        3. Paragraphs 1. and 2. of this condition apply not
   4. Notice of cancellation will state the effective               only to us, but also to any rating, advisory, rate
      date of cancellation. The policy period will end              service or similar organization which makes in-
      on that date.                                                 surance inspections, surveys, reports or rec-
                                                                    ommendations.
   5. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. If we                4. Paragraph 2. of this condition does not apply to
      cancel, the refund will be pro rata. If the first             any inspections, surveys, reports or recom-
      Named Insured cancels, the refund may be                      mendations we may make relative to certifica-
      less than pro rata. The cancellation will be ef-              tion, under state or municipal statutes, ordin-
      fective even if we have not made or offered a                 ances or regulations, of boilers, pressure ves-
      refund.                                                       sels or elevators.
   6. If notice is mailed, proof of mailing will be suffi-    E. Premiums
      cient proof of notice.                                     The first Named Insured shown in the Declara-
B. Changes                                                       tions:
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                     and
   The first Named Insured shown in the Declarations             2. Will be the payee for any return premiums we
   is authorized to make changes in the terms of this                pay.
   policy with our consent. This policy's terms can be        F. Transfer Of Your Rights And Duties Under This
   amended or waived only by endorsement issued                  Policy
   by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not be
C. Examination Of Your Books And Records                         transferred without our written consent except in
   We may examine and audit your books and                       the case of death of an individual named insured.
   records as they relate to this policy at any time             If you die, your rights and duties will be transferred
   during the policy period and up to three years af-            to your legal representative but only while acting
   terward.                                                      within the scope of duties as your legal represent-
D. Inspections And Surveys                                       ative. Until your legal representative is appointed,
   1. We have the right to:                                      anyone having proper temporary custody of your
                                                                 property will have your rights and duties but only
      a. Make inspections and surveys at any time;               with respect to that property.




IL 00 17 11 98                    Copyright, Insurance Services Office, Inc., 1998                        Page 1 of 1     
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 50 of 71



                                                                                                  IL 00 21 09 08

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)

This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
      or "property damage":                                      ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under               (1) The "nuclear material" (a) is at any "nuclear
         the policy is also an insured under a nuc-                 facility" owned by, or operated by or on be-
         lear energy liability policy issued by Nuclear             half of, an "insured" or (b) has been dis-
         Energy Liability Insurance Association, Mu-                charged or dispersed therefrom;
         tual Atomic Energy Liability Underwriters,             (2) The "nuclear material" is contained in
         Nuclear Insurance Association of Canada                    "spent fuel" or "waste" at any time pos-
         or any of their successors, or would be an                 sessed, handled, used, processed, stored,
         insured under any such policy but for its                  transported or disposed of, by or on behalf
         termination upon exhaustion of its limit of                of an "insured"; or
         liability; or                                          (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                  arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                  of services, materials, parts or equipment in
         which (a) any person or organization is re-                connection with the planning, construction,
         quired to maintain financial protection pur-               maintenance, operation or use of any "nuc-
         suant to the Atomic Energy Act of 1954, or                 lear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-                within the United States of America, its terri-
         sured" is, or had this policy not been issued              tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                   clusion (3) applies only to "property dam-
         United States of America, or any agency                    age" to such "nuclear facility" and any
         thereof, under any agreement entered into                  property thereat.
         by the United States of America, or any           2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                              "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material".
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc., 2007                               Page 1 of 2     
              Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 51 of 71


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the
   "by-product material" have the meanings given                      processing, fabricating or alloying of "spe-
   them in the Atomic Energy Act of 1954 or in any                    cial nuclear material" if at any time the total
   law amendatory thereof.                                            amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                   the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-                equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                         or contains more than 25 grams of pluto-
                                                                      nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                    thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                   235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed              (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)               or place prepared or used for the storage or
   resulting from the operation by any person or or-                  disposal of "waste";
   ganization of any "nuclear facility" included under         and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nuc-         is located, all operations conducted on such site
   lear facility".                                             and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all forms of radioac-
           fuel", or (3) handling, processing or packag-       tive contamination of property.
           ing "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                             IL 00 21 09 08     
            Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 52 of 71



                                                                                                    IL 02 62 02 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                  GEORGIA CHANGES – CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. Paragraph A.1. of the Cancellation Common                          Our notice will state the effective date of
   Policy Condition is replaced by the following:                     cancellation, which will be the later of the
   1. The first Named Insured shown in the                            following:
      Declarations may cancel this policy by mailing                 (1) 10 days from the date of mailing or
      or delivering to us advance written notice of                      delivering our notice; or
      cancellation stating a future date on which the                (2) The effective date of cancellation stated
      policy is to be cancelled, subject to the                          in the first Named Insured's notice to us.
      following:
                                                            B. Paragraph A.5. of the Cancellation Common
      a. If only the interest of the first Named               Policy Condition is replaced by the following:
         Insured is affected, the effective date of
         cancellation will be either the date we               5. Premium Refund
         receive notice from the first Named Insured              a. If this policy is cancelled, we will send the
         or the date specified in the notice,                        first Named Insured any premium refund
         whichever is later. However, upon receiving                 due.
         a written notice of cancellation from the first
                                                                  b. If we cancel, the refund will be pro rata,
         Named Insured, we may waive the
                                                                     except as provided in c. below.
         requirement that the notice state the future
         date of cancellation, by confirming the date             c. If the cancellation results from failure of the
         and time of cancellation in writing to the first            first Named Insured to pay, when due, any
         Named Insured.                                              premium to us or any amount, when due,
                                                                     under a premium finance agreement, then
      b. If by statute, regulation or contract this                  the refund may be less than pro rata.
         policy may not be cancelled unless notice is
                                                                     Calculation of the return premium at less
         given    to     a    governmental     agency,
                                                                     than pro rata represents a penalty charged
         mortgagee or other third party, we will mail                on unearned premium.
         or deliver at least 10 days' notice to the first
         Named Insured and the third party as soon                d. If the first Named Insured cancels, the
         as practicable after receiving the first                    refund may be less than pro rata.
         Named Insured's request for cancellation.                e. The cancellation will be effective even if we
                                                                     have not made or offered a refund.




IL 02 62 02 15                        © Insurance Services Office, Inc., 2014                          Page 1 of 2
Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 53 of 71
               Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 54 of 71
                                                                                                              INTERLINE

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            ASBESTOS EXCLUSION
This endorsement modifies insurance provided under the following:

    BUSINESSOWNERS COVERAGE FORM
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM
    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
    POLLUTION LIABILITY COVERAGE FORM
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
    RAILROAD PROTECTIVE LIABILITY COVERAGE FORM

The policy does not apply to "bodily injury", "personal injury" (or "personal and advertising injury" if defined as such in
your policy) or "property damage" (including any associated clean-up obligations) arising out of the installation,
existence, removal, or disposal of asbestos or any substance containing asbestos fibers.




IL7028(5-15)                    Includes copyrighted material of ISO Properties, Inc. with its permission.       Page 1 of 1
               Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 55 of 71

                                                                                                            COMMERCIAL INTERLINE

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       EXCLUSION – MIXED DUST PNEUMOCONIOSIS,
                              LUNG DISEASE OR AILMENT
This endorsement modifies insurance provided under the following:

     AUTO DEALERS COVERAGE FORM
     BUSINESS AUTO COVERAGE FORM
     BUSINESSOWNERS COVERAGE FORM
     COMMERCIAL GENERAL LIABILITY COVERAGE FORM
     COMMERCIAL UMBRELLA COVERAGE FORM
     LAW ENFORCEMENT LIABILITY COVERAGE FORM
     LINEBACKER PUBLIC OFFICIALS AND EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
     LINEBACKER PRIVATE ENTITY AND EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
     MOTOR CARRIER COVERAGE FORM
     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM
     RAILROAD PROTECTIVE LIABILITY COVERAGE FORM

This insurance does not apply to:
Any injury, damage, expense, cost, loss, liability, defense or legal obligation arising out of, resulting from or in any
way related to, in whole or in part, mixed dust pneumoconiosis or any lung disease, including but not limited to,
pleural plaques, asbestosis, silicosis, lung cancer, emphysema, bronchitis, or other pneumoconiosis-related ailment,
including, but not limited to, arthritis, cancer, lupus, heart, kidney or gallbladder disease.




IL7137(1-18)                   Includes copyrighted material of ISO Properties, Inc. with its permission.                 Page 1 of 1
                Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 56 of 71

                                                                                                              COMMERCIAL INTERLINE

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                ABSOLUTE EXCLUSION FOR FRAUD, MISREPRESENTATION,
                  DECEIT OR SUPPRESSION OR CONCEALMENT OF FACT
This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     COMMERCIAL UMBRELLA LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2.                        agency principles. We will not make any payment if
Exclusions of Coverage A – Bodily Injury and Property                   those payments arise out of any claim or lawsuit
Damage Liability and Coverage B – Personal and                          excluded by this endorsement. We have no duty to
Advertising Injury Liability C Medical Payments (Section                defend any insured against any claim or lawsuit for
1 – Coverages):                                                         damages to which this insurance does not apply.
This insurance does not apply to any claim or lawsuit                   This exclusion applies regardless of:
for damages arising out of fraud, misrepresentation,                    1. Whether such operations are or were conducted by
deceit, suppression or concealment of fact, whether                         you or on your behalf; or
intentional, unintentional, innocent, negligent, willful,
malicious, reckless or wanton, including, but no limited                2. Whether the operations are or were conducted for
to an action or lawsuit demanding or seeking damages                       you or for others.
or recovery based on direct liability, vicarious liability or




IL7332(11-07)                    Includes copyrighted material of ISO Properties, Inc. with its permission.                Page 1 of 1
                Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 57 of 71
                                                                                       COMMERCIAL INTERLINE


                          IMPORTANT NOTICE TO POLICYHOLDERS


Re: New Federal Claim Information Reporting Requirements


New federal reporting requirements for claims involving parties potentially eligible for Medicare are now in place.
With your continued cooperation, EMC Insurance Companies will be able to meet these new reporting
responsibilities.


To help us comply with the new requirements, you simply need to make sure you report all claims to your agent
or EMC Insurance Companies. If you choose to pay a claim, or attempt to settle a claim on your own, you may
become responsible for these new reporting requirements.


For specific information on Section 111 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (MMSEA)
(P.L. 110-173), go to http://go.cms.gov/mirnghp or consult with your attorney.




IL8576(10-17)                                                                                             Page 1 of 1
      Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 58 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY

                         C H A N G E        E N D O R S E M E N T

                                                 *------------------------*
POLICY PERIOD:    FROM     01/18/20    TO     01/18/21
                                                 *      POLICY NUMBER     *
                                                 * 5 D 4 - 2 3 - 7 2---21 *
                                                 *------------------------*
     N A M E D   I N S U R E D :              P R O D U C E R :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
TIGER CREEK DEVELOPMENT, INC             SUTTER, MCLELLAN & GILBREATH
2301 AIRPORT THRUWAY STE F6              1424 N BROWN RD STE 300
COLUMBUS GA 31904-3521                   SUITE 300
                                         LAWRENCEVILLE GA 30043-8107


                                           AGENT: AS 6258
    DIRECT BILL                            AGENT PHONE: (770)246-8300
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

   T H I S     E N D O R S E M E N T           C H A N G E S   T H E    P O L I C Y.
               P L E A S E   R E A D           I T   C A R E F U L L Y.

-------------------------------------------------------------------------

             *---------------------------------------------------*
             * ENDORSEMENT EFFECTIVE DATES: 04/07/20 TO 01/18/21 *
             *---------------------------------------------------*

IN CONSIDERATION OF THE PREMIUM CHARGED THE FOLLOWING CHANGES ARE
APPLICABLE TO THIS POLICY: SEE ATTACHED SCHEDULE
AMENDED MAILING ADDRESS




  -----------------------------------------------------------------------


                         --------------------------------------
                          ADDITIONAL PREMIUM:   $         0.00
                         --------------------------------------




PLACE OF ISSUE: BIRMINGHAM, AL
DATE OF ISSUE: 04/09/20                COUNTERSIGNED BY:
FORM: IL1201A (ED. 01-86)                         400        VC          5D42372   2103
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 59 of 71


 EMPLOYERS MUTUAL CASUALTY COMPANY

                  G E O R G I A         P O L I C Y   C H A N G E S

                                                  *------------------------*
 POLICY PERIOD:     FROM     01/18/20     TO   01/18/21
                                                  *      POLICY NUMBER     *
                                                  * 5 D 4 - 2 3 - 7 2---21 *
                                                  *------------------------*
      N A M E D   I N S U R E D :              P R O D U C E R :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 TIGER CREEK DEVELOPMENT, INC             SUTTER, MCLELLAN & GILBREATH
 2301 AIRPORT THRUWAY STE E6              1424 N BROWN RD STE 300
 COLUMBUS GA 31904-3531                   SUITE 300
                                          LAWRENCEVILLE GA 30043-8107


                                            AGENT: AS 6258
     DIRECT BILL                            AGENT PHONE: (770)246-8300
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

    T H I S     E N D O R S E M E N T          C H A N G E S   T H E    P O L I C Y.
                P L E A S E   R E A D          I T   C A R E F U L L Y.

  -------------------------------------------------------------------------

              *---------------------------------------------------*
              * ENDORSEMENT EFFECTIVE DATES: 01/18/20 TO 01/18/21 *
              *---------------------------------------------------*

        IN CONSIDERATION OF THE PREMIUM CHARGED THE
        FOLLOWING ITEM(S):

 ( )INSURED'S NAME                         ( )INSURED'S MAILING ADDRESS
 ( )POLICY NUMBER                          ( )COMPANY
 ( )EFFECTIVE/EXPIRATION DATE              ( )INSUREDS LEGAL STATUS/BUSINESS
                                              OF INSURED
  ( )PAYMENT PLAN                          ( )COVERAGE FORMS AND ENDORSEMENTS
  ( )ADDITIONAL INTERESTED PARTIES         ( )DEDUCTIBLES
  ( )LIMITS/EXPOSURES                      ( )CLASSIFICATION/CLASS CODES
  ( )COVERED PROPERTY/LOCATION DESCRIPTION ( )UNDERLYING INSURANCE
-------------------------------------------------------------------------------
         IS CHANGED TO READ:

                (SEE PAGE TWO FOR ENDORSEMENT DESCRIPTION)




                           --------------------------------------
                            ADDITIONAL PREMIUM:   $
                           --------------------------------------




 PLACE OF ISSUE: BIRMINGHAM, AL
 DATE OF ISSUE: 04/09/20                  COUNTERSIGNED BY:                (CONTINUED)
 FORM: IL1209A (ED.07-18)                            400      VC         5D42372 2102
Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 60 of 71
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 61 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                   POLICY NUMBER: 5D4-23-72---21

TIGER CREEK DEVELOPMENT, INC           EFF DATE: 01/18/20      EXP DATE: 01/18/21

               G E N E R A L    L I A B I L I T Y  P O L I C Y
                           D E C L A R A T I O N S
==============================================================================
                             ENDORSEMENT SCHEDULE

             EDITION
  FORM        DATE   DESCRIPTION/ADDITIONAL INFORMATION                 PREMIUM
 ------------------------------------------------------------------------------
 CG0001       04-13 COMMERCIAL GEN LIABILITY COV FORM
 CG0300       01-96 DEDUCTIBLE LIABILITY INSURANCE
 CG2106       05-14 EXCL-ACCESS/DISCL OF CONFID/PERSONAL
 CG2134       01-87 EXCL-DESIGNATED WORK
                       DESC OF YOUR WORK:
                         THE DISTRIBUTION AND/OR SALE OF, OR THE
                         UTILIZATION OF, DRYWALL, GYPSUM BOARD, WALL-
                         BOARD AND/OR ANY SUBSTANTIALLY SIMILAR
                         PRODUCT MANUFACTURED AND/OR IMPORTED FROM
                         CHINA, IN THE CONSTRUCTION, FABRICATION,
                         INSTALLATION, MAINTENANCE, REPAIR (INCLUDING
                         REMODELING), OF ANY HOUSE OR BUILDING, OR IN
                         THE PREPARATION OF ANY HOUSE OR BUILDING
                         AND/OR THE SERVICE, CORRECTION OR
                         REPLACEMENT OF ANY PART OF A HOUSE OR
                         BUILDING.
                         .
 CG2146       07-98 EXCL-ABUSE OR MOLESTATION
 CG2147       12-07 EXCL-EMPLOYMENT RELATED PRACTICES
 CG2150       04-13 AMENDMENT/LIQUOR LIABILITY EXCLUSION
 CG2170       01-15 CAP/LOSSES FROM CERT ACTS/TERRORISM
 CG2176       01-15 EXCL PUNITIVE DMGS ACTS OF TERRORISM
 CG2196       03-05 SILICA OR SILICA RELATED DUST EXCL
 CG2294       10-01 EXCL-DMG TO WORK PERFORMED BY SUB
 CG2426       04-13 AMEND OF INSURED CONTRACT DEFINITION
 CG3201       12-04 GA LTD FUNGI/BACTERI COV-SM BUSINESS
                       FUNGI AND BACTERIA PROPERTY DAMAGE
                         $      50,000 AGGREGATE LIMIT
 CG7001A      10-12 GENERAL LIABILITY SCHEDULE
 CG7003       10-13 GL QUICK REFERENCE (OCCURRENCE)
 CG7185       10-13 EXCLUSION - LEAD
 CG7315       10-13 CONTINUOUS OR PROGRESS INJ/DMG EXCL
 CG7523       03-07 EXCL EXT INSUL/FINISH OR DIRECT APP
 CG7578       02-19 GENERAL LIABILITY ELITE EXTENSION
 IL0017       11-98 COMMON POLICY CONDITIONS
 IL0021       09-08 NUCLEAR ENERGY LIAB EXCL/BROAD FORM
 IL0262       02-15 GA CHANGES - CANCELLATION/NONRENEWAL
 IL7028       05-15 ASBESTOS EXCLUSION
*IL7131A      04-01 COMM'L POLICY ENDORSEMENT SCHEDULE
 IL7137       01-18 EXCL MIXED DUST PNEUMOCONIOSIS
 IL7332       11-07 ABSOLUTE EXCL FRAUD MISREPRESENT DEC
 IL8383.5A    01-20 DISCL PURSUANT TERRSM RISK INS. ACT
                      PREMIUM THROUGH 12/31/20                        $
                      PREMIUM BEYOND 12/31/20                         $
 IL8384A      01-08 TERRORISM NOTICE
 IL8576       10-17 MEDICARE IMPT NOTICE TO POLICYHOLDER



 DATE OF ISSUE: 04/09/20
 FORM: IL7131A (ED. 04-01)                    400      VC          5D42372   2102
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 62 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                    POLICY NO: 5D4-23-72---21
TIGER CREEK DEVELOPMENT INC       EFF DATE: 01/18/20        EXP DATE: 01/18/21

                G E N E R A L L I A B I L I T Y S C H E D U L E
 ------------------------------------------------------------------------------
   EACH OCCURRENCE LIMIT                                     $   1,000,000
     DAMAGE TO PREMISES RENTED TO YOU LIMIT    $     500,000 ANY ONE PREMISES
     MEDICAL EXPENSE LIMIT                     $      10,000 ANY ONE PERSON
   PERSONAL AND ADVERTISING INJURY LIMIT       $   1,000,000 ANY ONE PERSON OR
                                                             ORGANIZATION
   GENERAL AGGREGATE LIMIT                                   $   2,000,000
   PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT             $   2,000,000
 ------------------------------------------------------------------------------
                                    ! PRODUCTS/COMPL OPS !       ALL OTHER
 CODE NO./EXPOSURE/CLASSIFICATION   ! RATE !ADVANCE PREM! RATE !ADVANCE PREM
 ------------------------------------------------------------------------------
 LOCATION 004                       !       !            !       !
 91580                              !       !            !       !$
 CONTRACTORS - EXECUTIVE SUPERVISORS!       !            !       !
 OR EXECUTIVE SUPERINTENDENTS (4)   !       !            !       !
   PREMIUM BASIS:                   !       !            !       !
   THOUSANDS OF PAYROLL             !       !            !       !
   EXPOSURE:      18300             !       !            !       !
  (SUBLINE    /334)                 !       !            !       !
 $ 2500 DEDUCTIBLE APPLIES TO PD    !       !            !       !
 PER CLAIM UNLESS A LIMITATION IS   !       !            !       !
 SHOWN ON THE ENDORSEMENT SCHEDULE !        !            !       !
 ------------------------------------------------------------------------------
 LOCATION 004                       !       !            !       !
 91581                              !       !$           !       !$
 CONTRACTORS-SUBCONT WORK-IN CONNECT!       !            !       !
 WITH CONSTRUCT,RECONSTRUCT,ERECTION!       !            !       !
 OR REPAIR - NOT BLDGS - NOC        !       !            !       !
   PREMIUM BASIS:                   !       !            !       !
   THOUSANDS OF TOTAL COST          !       !            !       !
   EXPOSURE:    1000000             !       !            !       !
  (SUBLINE 336/334)                 !       !            !       !
 ------------------------------------------------------------------------------
                                   --------------------------------------------
                                        TOTAL PREMIUM FOR CHANGES $
                                   --------------------------------------------
(1) OTHER THAN NOT FOR PROFIT   (2) NOT FOR PROFIT
(3) INCLUDING PRODUCTS AND/OR COMPLETED OPERATIONS UNLESS OTHERWISE EXCLUDED
(4) PRODUCTS-COMPLETED OPERATIONS ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT
(5) A $250 PD DEDUCTIBLE PER CLAIM APPLIES TO CUSTOMERS AUTOS UNLESS
    OTHERWISE DESIGNATED BY THIS CLASSIFICATION CODE
(6) FOR SPRAY PAINTING OPERATIONS, A PD DEDUCTIBLE OF $250 PER CLAIM APPLIES
    UNLESS A HIGHER DEDUCTIBLE IS OTHERWISE DESIGNATED FOR THIS
    CLASSIFICATION CODE

LOCATION OF ALL PREMISES OWNED, RENTED OR OCCUPIED:

  RATED LOCATIONS:

  LOC 001   PINEWOOD WEST
            COLUMBUS, GA 31909




DATE OF ISSUE: 04/09/20 BPP                                          (CONTINUED)
FORM CG7001A ED.10-12 BPP     10/14/19       400         VC        5D42372 2102
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 63 of 71

PAGE   2
EMPLOYERS MUTUAL CASUALTY COMPANY                    POLICY NO: 5D4-23-72---21
TIGER CREEK DEVELOPMENT INC       EFF DATE: 01/18/20        EXP DATE: 01/18/21

               G E N E R A L  L I A B I L I T Y S C H E D U L E
                            ( C O N T I N U E D )
------------------------------------------------------------------------------

  LOC 002   SONOMA POINTE
            COLUMBUS, GA 31909


  LOC 003   CROSSWINDS
            COLUMBUS, GA   31909


  LOC 004   256 LEE ROAD 677
            AUBURN, AL 36830-4167




DATE OF ISSUE: 04/09/20 BPP
FORM CG7001A ED.10-12 BPP      10/14/19      400         VC        5D42372   2102
       Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 64 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                          PRIOR POLICY: 5D4-23-72

         G E N E R A L    L I A B I L I T Y      D E C L A R A T I O N S

                                                  *------------------------*
POLICY PERIOD: FROM   01/18/20 TO   01/18/21      *     POLICY NUMBER      *
                                                  * 5 D 4 - 2 3 - 7 2---21 *
                                                  *------------------------*
      N A M E D I N S U R E D:                 P R O D U C E R:
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 TIGER CREEK DEVELOPMENT, INC             SUTTER, MCLELLAN & GILBREATH
 2301 AIRPORT THRUWAY STE E6              1424 N BROWN RD STE 300
 COLUMBUS GA 31904-3531                   SUITE 300
                                          LAWRENCEVILLE GA 30043-8107


                                            AGENT: AS 6258
     DIRECT BILL                            AGENT PHONE: (770)246-8300
                                            CLAIM REPORTING: (888)362-2255
                                            SERVICING CARRIER: (800)239-2005
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
 THIS POLICY RENEWAL IS OFFERED CONTINGENT UPON THE RECEIPT OF PAYMENT
 WHICH IS DUE ON 01/18/20.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
INSURED IS: CORPORATION            BUSINESS DESC: PROPERTY OWNER
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                    L I M I T S O F I N S U R A N C E

 EACH OCCURRENCE LIMIT                               $   1,000,000
   DAMAGE TO PREMISES RENTED TO YOU LIMIT            $     500,000 ANY ONE PREMISES
   MEDICAL EXPENSE LIMIT                             $      10,000 ANY ONE PERSON

 PERSONAL AND ADVERTISING INJURY LIMIT               $   1,000,000 ANY ONE PERSON OR
                                                                   ORGANIZATION

 GENERAL AGGREGATE LIMIT                                    $   2,000,000
 PRODUCTS/COMPLETED OPERATIONS AGGREGATE LIMIT              $   2,000,000
------------------------------------------------------------------------------
      C O V E R A G E S P R O V I D E D                         P R E M I U M
      ----------------------------------                        -------------
       PRODUCTS/COMPLETED OPERATIONS                          $
       OTHER THAN PRODUCTS/COMPLETED OPERATIONS               $
                            --------------------------------------------------
                            TOTAL ESTIMATED POLICY PREMIUM   $
                            --------------------------------------------------



------------------------------------------------------------------------------
                    SEE ATTACHED SCHEDULE FOR LOCATION
                OF ALL PREMISES OWNED, RENTED OR OCCUPIED.
------------------------------------------------------------------------------




DATE OF ISSUE: 12/07/19 BPP
FORM CG7000A ED. 08-99 BPP    10/14/19         400            LW       5D42372   2101
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 65 of 71

PAGE 2
EMPLOYERS MUTUAL CASUALTY COMPANY                    POLICY NUMBER: 5D4-23-72
TIGER CREEK DEVELOPMENT INC       EFF DATE: 01/18/20       EXP DATE: 01/18/21

FORMS APPLICABLE:
           CG0001(04/13)*,    CG0300(01/96)*, CG2106(05/14)*, CG2134(01/87)*,
           CG2146(07/98)*,    CG2147(12/07)*, CG2150(04/13)*, CG2170(01/15)*,
           CG2176(01/15)*,    CG2196(03/05)*, CG2294(10/01)*, CG2426(04/13)*,
           CG3201(12/04)*,    CG7001A(10/12)*, CG7003(10/13)*, CG7185(10/13)*,
           CG7315(10/13)*,    CG7523(03/07)*, CG7578(02/19)*, IL0017(11/98)*,
           IL0021(09/08)*,    IL0262(02/15)*, IL7028(05/15)*, IL7131A(04/01)*,
           IL7137(01/18)*,    IL7332(11/07)*, IL8383.5A(01/20)*, IL8384A(01/08)*,
           IL8576(10/17)*




DATE OF ISSUE: 12/07/19 BPP
FORM CG7000A ED. 08-99 BPP      10/14/19      400         LW       5D42372   2101
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 66 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                   POLICY NUMBER: 5D4-23-72---21

TIGER CREEK DEVELOPMENT, INC           EFF DATE: 01/18/20      EXP DATE: 01/18/21

               G E N E R A L    L I A B I L I T Y  P O L I C Y
                           D E C L A R A T I O N S
==============================================================================
                             ENDORSEMENT SCHEDULE

             EDITION
  FORM        DATE   DESCRIPTION/ADDITIONAL INFORMATION                 PREMIUM
 ------------------------------------------------------------------------------
*CG0001       04-13 COMMERCIAL GEN LIABILITY COV FORM
*CG0300       01-96 DEDUCTIBLE LIABILITY INSURANCE
*CG2106       05-14 EXCL-ACCESS/DISCL OF CONFID/PERSONAL
*CG2134       01-87 EXCL-DESIGNATED WORK
                       DESC OF YOUR WORK:
                         THE DISTRIBUTION AND/OR SALE OF, OR THE
                         UTILIZATION OF, DRYWALL, GYPSUM BOARD, WALL-
                         BOARD AND/OR ANY SUBSTANTIALLY SIMILAR
                         PRODUCT MANUFACTURED AND/OR IMPORTED FROM
                         CHINA, IN THE CONSTRUCTION, FABRICATION,
                         INSTALLATION, MAINTENANCE, REPAIR (INCLUDING
                         REMODELING), OF ANY HOUSE OR BUILDING, OR IN
                         THE PREPARATION OF ANY HOUSE OR BUILDING
                         AND/OR THE SERVICE, CORRECTION OR
                         REPLACEMENT OF ANY PART OF A HOUSE OR
                         BUILDING.
                         .
*CG2146       07-98 EXCL-ABUSE OR MOLESTATION
*CG2147       12-07 EXCL-EMPLOYMENT RELATED PRACTICES
*CG2150       04-13 AMENDMENT/LIQUOR LIABILITY EXCLUSION
*CG2170       01-15 CAP/LOSSES FROM CERT ACTS/TERRORISM
*CG2176       01-15 EXCL PUNITIVE DMGS ACTS OF TERRORISM
*CG2196       03-05 SILICA OR SILICA RELATED DUST EXCL
*CG2294       10-01 EXCL-DMG TO WORK PERFORMED BY SUB
*CG2426       04-13 AMEND OF INSURED CONTRACT DEFINITION
*CG3201       12-04 GA LTD FUNGI/BACTERI COV-SM BUSINESS
                       FUNGI AND BACTERIA PROPERTY DAMAGE
                         $      50,000 AGGREGATE LIMIT
*CG7001A      10-12 GENERAL LIABILITY SCHEDULE
*CG7003       10-13 GL QUICK REFERENCE (OCCURRENCE)
*CG7185       10-13 EXCLUSION - LEAD
*CG7315       10-13 CONTINUOUS OR PROGRESS INJ/DMG EXCL
*CG7523       03-07 EXCL EXT INSUL/FINISH OR DIRECT APP
*CG7578       02-19 GENERAL LIABILITY ELITE EXTENSION
*IL0017       11-98 COMMON POLICY CONDITIONS
*IL0021       09-08 NUCLEAR ENERGY LIAB EXCL/BROAD FORM
*IL0262       02-15 GA CHANGES - CANCELLATION/NONRENEWAL
*IL7028       05-15 ASBESTOS EXCLUSION
*IL7131A      04-01 COMM'L POLICY ENDORSEMENT SCHEDULE
*IL7137       01-18 EXCL MIXED DUST PNEUMOCONIOSIS
*IL7332       11-07 ABSOLUTE EXCL FRAUD MISREPRESENT DEC
*IL8383.5A    01-20 DISCL PURSUANT TERRSM RISK INS. ACT
                      PREMIUM THROUGH 12/31/20                        $
                      PREMIUM BEYOND 12/31/20                         $
*IL8384A      01-08 TERRORISM NOTICE
*IL8576       10-17 MEDICARE IMPT NOTICE TO POLICYHOLDER



 DATE OF ISSUE: 12/07/19
 FORM: IL7131A (ED. 04-01)                    400      LW          5D42372   2101
       Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 67 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                POLICY NUMBER: 5D4-23-72---21
TIGER CREEK DEVELOPMENT, INC          EFF DATE: 01/18/20    EXP DATE: 01/18/21




                     T E R R O R I S M     N O T I C E


    This insurance may include coverage for certified acts of terrorism
    as defined in the Terrorism Risk Insurance Act, as amended.

    Attached you will find a disclosure, which identifies the specific
    charge for certified acts of terrorism.




         YOU MAY HAVE THE OPTION TO REJECT THIS TERRORISM COVERAGE
         ---------------------------------------------------------

           For additional information, please contact your agent




 DATE OF ISSUE: 12/07/19
 FORM: IL8384A (01-08)                       400     LW           5D42372   2101
       Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 68 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                POLICY NUMBER: 5D4-23-72---21
TIGER CREEK DEVELOPMENT, INC          EFF DATE: 01/18/20    EXP DATE: 01/18/21

  This endorsement is attached to and made part of your policy
  in response to the disclosure requirements of the Terrorism Risk
  Insurance Act. This endorsement does not grant any coverage or
  change the terms and conditions of any coverage under the policy.

               D I S C L O S U R E   P U R S U A N T   T O
         T E R R O R I S M   R I S K   I N S U R A N C E   A C T
  -----------------------------------------------------------------------
                            S C H E D U L E
    Terrorism Premium (Certified Acts)
      A. Premium through end of year 12/31/20
      B. Premium beyond the date specified above
         (Refer to paragraph D. below)
  -----------------------------------------------------------------------
  A. DISCLOSURE OF PREMIUM:
     In accordance with the Federal Terrorism Risk Insurance Act, we are
     required to provide you with a notice disclosing the portion of
     your premium, if any, attributable to coverage for terrorism acts
     certified under the Terrorism Risk Insurance Act. As defined in
     section 102(1) of the Act: the term "act of terrorism" means any
     act that is certified by the Secretary of the Treasury-in
     consultation with the Secretary of Homeland Security, and the
     Attorney General of the United States-to be an act of terrorism;
     to be a violent act or an act that is dangerous to human life,
     property, or infrastructure; to have resulted in damage within the
     United States, or outside the United States in the case of certain
     air carriers or vessels or the premises of a United States mission;
     and to have been committed by an individual or individuals as
     part of an effort to coerce the civilian population of the United
     States or to influence the policy or affect the conduct of the
     United States government by coercion. The portion of your premium
     attributable to such coverage is shown in the schedule of this
     endorsement or in the policy declarations.

  B. DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES:
     The United States Government, Department of the Treasury, will pay
     a share of terrorism losses insured under the federal program. The
     federal share equals 80% of that portion of the amount of such
     insured losses that exceeds the applicable insurer retention.
     However, if aggregate insured losses attributable to terrorist acts
     certified under the Terrorism Risk Insurance Act exceed $100 billion
     in a calendar year, the Treasury shall not make any payment for any
     portion of the amount of such losses that exceeds $100 billion.

  C. CAP ON INSURER PARTICIPATION IN PAYMENT OF TERRORISM LOSSES:
     If aggregate insured losses attributable to terrorist acts
     certified under the Terrorism Risk Insurance Act exceed $100
     billion in a calendar year and we have met our insurer deductible
     under the Terrorism Risk Insurance Act, we shall not be liable for
     the payment of any portion of the amount of such losses that exceeds
     $100 billion, and in such case insured losses up to that
     amount are subject to pro rata allocation in accordance with
     procedures established by the Secretary of the Treasury.




 Includes copyrighted material of ISO Properties, Inc. with its permission
 DATE OF ISSUE: 12/07/19                                          (continued)
 FORM: IL8383.5A(01-20)                     400     LW          5D42372 2101
       Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 69 of 71

Page 2
EMPLOYERS MUTUAL CASUALTY COMPANY                POLICY NUMBER: 5D4-23-72---21
TIGER CREEK DEVELOPMENT, INC          EFF DATE: 01/18/20    EXP DATE: 01/18/21

  This endorsement is attached to your policy in response to the
  disclosure requirements of the Terrorism Risk Insurance Act.
  This disclosure does not grant any coverage or change the terms
  and conditions of any coverage under the policy.

               D I S C L O S U R E   P U R S U A N T   T O
         T E R R O R I S M   R I S K   I N S U R A N C E   A C T
  ----------------------------------------------------------------------
  D. PREMIUM BEYOND THE YEAR SPECIFIED IN THE SCHEDULE ABOVE:
     The premium for certified acts of terrorism coverage is
     calculated based in part on the federal participation in payment
     of terrorism losses as set forth in the Terrorism Risk Insurance
     Act. The federal program established by the Act is scheduled to
     terminate at the end of the year specified in the schedule of this
     endorsement, unless extended by the federal government. If the
     federal program is extended, the premium shown in (B) in the
     schedule shall be attributable to coverage for terrorism acts
     certified under the act. If the Federal program terminates, your
     policy will still contain coverage for acts of terrorism unless you
     have elected to exclude the coverage. The premium shown in (B) of
     the schedule shall be attributable to that coverage for terrorism.

  THE FOLLOWING STATEMENT IS REQUIRED TO BE PART OF THE DISCLOSURE NOTICE
  IN MISSOURI:

  The premium above is for certain losses resulting from certified acts of
  terrorism as covered pursuant to coverage provisions, limitations and
  exclusions in this policy. You should read the definition in your policy
  carefully, but generally speaking, "certified" acts of terrorism are
  acts that exceed $5 million in aggregate losses to the insurance
  industry and which are subsequently declared by the U.S. Secretary of
  the Treasury as a certified terrorist act under the Terrorism Risk
  Insurance Act. Some losses resulting from certified acts of terrorism
  are not covered.
  Read your policy and endorsements carefully.




 Includes copyrighted material of ISO Properties, Inc. with its permission
 DATE OF ISSUE: 12/07/19
 FORM: IL8383.5A(01-20)                     400     LW          5D42372 2101
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 70 of 71


EMPLOYERS MUTUAL CASUALTY COMPANY                    POLICY NO: 5D4-23-72---21
TIGER CREEK DEVELOPMENT INC       EFF DATE: 01/18/20      EXP DATE: 01/18/21

               G E N E R A L L I A B I L I T Y S C H E D U L E
------------------------------------------------------------------------------
                                   ! PRODUCTS/COMPL OPS !       ALL OTHER
CODE NO./EXPOSURE/CLASSIFICATION   ! RATE !ADVANCE PREM! RATE !ADVANCE PREM
------------------------------------------------------------------------------
LOCATION 001                       !       !            !       !
49451                              !       !            !       !$
VACANT LAND (1) (4)                !       !            !       !
  PREMIUM BASIS:                   !       !            !       !
  EACH ACRE                        !       !            !       !
  EXPOSURE:          35            !       !            !       !
 (SUBLINE    /334)                 !       !            !       !
$ 2500 DEDUCTIBLE APPLIES TO PD    !       !            !       !
PER CLAIM UNLESS A LIMITATION IS   !       !            !       !
SHOWN ON THE ENDORSEMENT SCHEDULE !        !            !       !
------------------------------------------------------------------------------
87779                              !       !            !       !$
GEORGIA LIMITED FUNGI OR BACTERIA !        !            !       !
COVERAGE SMALL BUSINESS            !       !            !       !
  PREMIUM BASIS:                   !       !            !       !
  FLAT CHRGE                       !       !            !       !
  EXPOSURE:           1            !       !            !       !
 (SUBLINE    /334)                 !       !            !       !
------------------------------------------------------------------------------
LOCATION 002                       !       !            !       !
49451                              !       !            !         $
VACANT LAND (1) (4)                !       !            !       !
  PREMIUM BASIS:                   !       !            !       !
  EACH ACRE                        !       !            !       !
  EXPOSURE:          25            !       !            !       !
 (SUBLINE    /334)                 !       !            !       !
$ 2500 DEDUCTIBLE APPLIES TO PD    !       !            !       !
PER CLAIM UNLESS A LIMITATION IS   !       !            !       !
SHOWN ON THE ENDORSEMENT SCHEDULE !        !            !       !
------------------------------------------------------------------------------
LOCATION 003                       !       !            !       !
49451                              !       !            !       !$
VACANT LAND (1) (4)                !       !            !       !
  PREMIUM BASIS:                   !       !            !       !
  EACH ACRE                        !       !            !       !
  EXPOSURE:          15            !       !            !       !
 (SUBLINE    /334)                 !       !            !       !
$ 2500 DEDUCTIBLE APPLIES TO PD    !       !            !       !
PER CLAIM UNLESS A LIMITATION IS   !       !            !       !
SHOWN ON THE ENDORSEMENT SCHEDULE !        !            !       !
------------------------------------------------------------------------------
LOCATION 004                       !       !            !       !
47051                              !       !            !       !$
REAL ESTATE DEVELOPMENT PROPERTY   !       !            !       !
(4)                                !       !            !       !
  PREMIUM BASIS:                   !       !            !       !
  EACH ACRE                        !       !            !       !
  EXPOSURE:         125            !       !            !       !
 (SUBLINE    /334)                 !       !            !       !
------------------------------------------------------------------------------



DATE OF ISSUE: 12/07/19 BPP                                          (CONTINUED)
FORM CG7001A ED.10-12 BPP     10/14/19       400         LW        5D42372 2101
        Case 4:21-cv-00065-CDL Document 1-5 Filed 04/27/21 Page 71 of 71

PAGE   2
EMPLOYERS MUTUAL CASUALTY COMPANY                    POLICY NO: 5D4-23-72---21
TIGER CREEK DEVELOPMENT INC       EFF DATE: 01/18/20      EXP DATE: 01/18/21

               G E N E R A L  L I A B I L I T Y S C H E D U L E
                            ( C O N T I N U E D )
------------------------------------------------------------------------------
                                   ! PRODUCTS/COMPL OPS !       ALL OTHER
CODE NO./EXPOSURE/CLASSIFICATION   ! RATE !ADVANCE PREM! RATE !ADVANCE PREM
------------------------------------------------------------------------------
91581                              !       !$           !       !$
CONTRACTORS-SUBCONT WORK-IN CONNECT!       !            !       !
WITH CONSTRUCT,RECONSTRUCT,ERECTION!       !            !       !
OR REPAIR - NOT BLDGS - NOC        !       !            !       !
  PREMIUM BASIS:                   !       !            !       !
  THOUSANDS OF TOTAL COST          !       !            !       !
  EXPOSURE:    100,000             !       !            !       !
 (SUBLINE 336/334)                 !       !            !       !
------------------------------------------------------------------------------

                  P O L I C Y L E V E L C O V E R A G E S
------------------------------------------------------------------------------
     COVERAGES                               LIMIT OF INSURANCE    PREMIUM
------------------------------------------------------------------------------
GENERAL LIABILITY ELITE EXTENSION          !                    !$
------------------------------------------------------------------------------

                          PREMIUM FOR CERTIFIED ACTS OF TERRORISM $
                                   TOTAL ESTIMATED POLICY PREMIUM $
 ------------------------------------------------------------------------------
(1) OTHER THAN NOT FOR PROFIT   (2) NOT FOR PROFIT
(3) INCLUDING PRODUCTS AND/OR COMPLETED OPERATIONS UNLESS OTHERWISE EXCLUDED
(4) PRODUCTS-COMPLETED OPERATIONS ARE SUBJECT TO THE GENERAL AGGREGATE LIMIT
(5) A $250 PD DEDUCTIBLE PER CLAIM APPLIES TO CUSTOMERS AUTOS UNLESS
    OTHERWISE DESIGNATED BY THIS CLASSIFICATION CODE
(6) FOR SPRAY PAINTING OPERATIONS, A PD DEDUCTIBLE OF $250 PER CLAIM APPLIES
    UNLESS A HIGHER DEDUCTIBLE IS OTHERWISE DESIGNATED FOR THIS
    CLASSIFICATION CODE

LOCATION OF ALL PREMISES OWNED, RENTED OR OCCUPIED:

  RATED LOCATIONS:

  LOC 001   PINEWOOD WEST
            COLUMBUS, GA 31909


  LOC 002   SONOMA POINTE
            COLUMBUS, GA 31909


  LOC 003   CROSSWINDS
            COLUMBUS, GA   31909


  LOC 004   256 LEE ROAD 677
            AUBURN, AL 36830-4167




DATE OF ISSUE: 12/07/19 BPP
FORM CG7001A ED.10-12 BPP      10/14/19      400         LW        5D42372   2101
